Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

EXECUTION VERSION

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of June 30, 2020, by and among DIVERSIFIED HEALTHCARE TRUST (f/k/a
SENIOR HOUSING PROPERTIES TRUST), a real estate investment trust formed under
the laws of the State of Maryland (the “Borrower”), the Guarantors solely for
the purpose of Section 5 hereof, each of the financial institutions party hereto
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of August 1, 2017 (as amended and as in effect immediately prior to the
date hereof, the “Credit Agreement”); and

 

WHEREAS, as permitted by Section 12.7. of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms and conditions
of this Amendment (the Credit Agreement as so amended, the “Amended Credit
Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 2 below, as of the First Amendment Effective Date, the
Credit Agreement is hereby amended to delete the red font stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the blue font double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in
Exhibit A attached hereto such that, immediately after giving effect to this
Amendment, the Amended Credit Agreement will read as set forth in Exhibit A.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to (i) the truth and accuracy of the representations set forth in Section 3
below and (ii) receipt by the Administrative Agent of the following, each of
which shall be in form and substance satisfactory to the Administrative Agent
(the first date on which each of the conditions pursuant to the foregoing
clauses (i) and (ii) shall have been satisfied, the “First Amendment Effective
Date”):

 

(a)            a counterpart of this Amendment duly executed by the Borrower,
the Guarantors, the Administrative Agent and the Requisite Lenders;

 

(b)            a certificate of the Borrower’s chief executive officer, chief
legal officer, chief financial officer or chief accounting officer certifying as
of the date hereof, after giving effect to this Amendment and the other
transactions contemplated hereby, that (i) no Default or Event of Default shall
be in existence, and (ii) the representations and warranties made or deemed made
by the Borrower or any other Loan Party in the Amended Credit Agreement and any
other Loan Document to which such Loan Party is a party shall be true and
correct in all respects on the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all respects on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement;

 



 

 

 

(c)            a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) on behalf of the Borrower dated the
First Amendment Effective Date, certifying (A) that attached thereto are true,
correct and complete copies of (i) the certificate of incorporation or
formation, certificate of limited partnership, declaration of trust or other
comparable organizational instrument, as applicable, of such Loan Party
certified as of a recent date by the Secretary of State of the state of
organization of such Loan Party and (ii) the by-laws, operating agreement,
partnership agreement, or other comparable governing document, as applicable, of
such Loan Party, (B) that attached thereto is a true, correct and complete copy
of a certificate as to the good standing of such Loan Party as of a recent date
from the Secretary of State (or other applicable Governmental Authority) of its
jurisdiction of organization, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or board of members
or equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to which
such person is a party entered into in connection herewith, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect as of the date of such certificate, and (D) as to the signature and
incumbency certificates of its officers executing this Amendment or any of the
other Loan Documents or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer or
authorized person as to the incumbency and specimen signature of the officer or
authorized person executing the certificate pursuant to this clause (c));
provided that such certificate can certify that there have been no changes to
such documents or items described in the foregoing clauses (A) or (D) since such
documents or items were last delivered to the Administrative Agent on the
Effective Date;

  

(d)            an opinion of Sullivan & Worcester LLP, as counsel to the
Borrower and the other Loan Parties, and an opinion of Saul Ewing Arnstein &
Lehr LLP, as special Maryland counsel to the Borrower, in each case addressed to
the Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;

 

(e)            evidence that all fees, expenses and reimbursement amounts due
and payable to the Administrative Agent and any of the Lenders in connection
with this Amendment have been paid;

 

(f)             (i) all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws and regulations, including without limitation, the
Patriot Act, and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower, in each case, at least five
(5) Business Days prior to the First Amendment Effective Date; and

 

(g)            such other documents, agreements, instruments, certificates or
other confirmations as the Administrative Agent may reasonably request.

 

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

 

(a)            Authorization. The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Amended Credit
Agreement in accordance with their respective terms. This Amendment has been
duly executed and delivered by a duly authorized officer of the Borrower and
each of this Amendment and the Amended Credit Agreement is a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms except as (i) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.

 



- 2 -

 

 

(b)            Compliance with Laws, etc. The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Amended Credit Agreement in accordance with their respective terms, do
not and will not, by the passage of time, the giving of notice or otherwise:
(i) require any Governmental Approval or violate any Applicable Law (including
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of Borrower or any other Loan Party, or any indenture,
agreement or other instrument to which the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party other than in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the Issuing Banks.

 

(c)            No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Amended Credit Agreement and the other Loan Documents (in each case, giving
effect to this Amendment) on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full.

 

Section 5. Confirmation of Guaranty. Each Guarantor (a) confirms its obligations
under the Guaranty, (b) confirms that its obligations under the Amended Credit
Agreement constitute “Obligations” (as defined in the Amended Credit Agreement)
and “Guarantied Obligations” (as defined in the Guaranty), (c) confirms its
guarantee of the Obligations under the Guaranty, (d) confirms that its
obligations under the Amended Credit Agreement are entitled to the benefits of
the guarantee set forth in the Guaranty, and (e) agrees that the Amended Credit
Agreement is the “Credit Agreement” under and for all purposes of the Guaranty.
Each Guarantor, by its execution of this Amendment, hereby confirms that the
Obligations shall remain in full force and effect.

 

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Amended Credit
Agreement. This Amendment is a Loan Document.

 

Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendment contained herein shall be deemed to have prospective
application only. The Amended Credit Agreement is hereby ratified and confirmed
in all respects. Nothing in this Amendment shall limit, impair or constitute a
waiver of the rights, powers or remedies available to the Administrative Agent
or the Lenders under the Amended Credit Agreement or any other Loan Document.
This Amendment is not intended to and shall not constitute a novation of any of
the Loan Documents or Obligations.

 



- 3 -

 

 

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12. Electronic Signatures. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
by any Lender, Titled Agent, Issuing Bank or Swingline Lender (collectively, the
“Lender Parties”) in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature of such Lender Party or the use
of a paper-based recordkeeping system with respect to such Lender Party, as the
case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures from any
Lender Party in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. Each of the
undersigned hereby (i) agrees that, for all purposes, electronic images of this
Amendment (including with respect to any of the Lender Parties’ signature
pages thereto) shall have the same legal effect, validity, admissibility into
evidence and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity, admissibility into evidence or
enforceability of this Amendment based solely on the lack of paper original
copies hereof, including with respect to any of the Lender Parties’ signatures
hereto.

 

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Amended Credit
Agreement.

 

[Signatures on Next Page]

 



- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

 

  DIVERSIFIED HEALTHCARE TRUST         By: /s/ Richard W. Siedel, Jr.     Name:
Richard W. Siedel, Jr.     Title: Chief Financial Officer and Treasurer

 



Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

  

CCC ALPHA INVESTMENTS TRUST  SNH GEORGIA TENANT LLC CCC DELAWARE TRUST  SNH
GLENVIEW (PATRIOT) LLC CCC FINANCING I TRUST  SNH GP VALENCIA LLC CCC
INVESTMENTS I, L.L.C.  SNH GRANITE GATE LANDS TENANT LLC CCC LEISURE PARK
CORPORATION  SNH GRANITE GATE LANDS TRUST CCC PUEBLO NORTE TRUST  SNH GROVE PARK
TENANT LLC CCC RETIREMENT PARTNERS TRUST  SNH GROVE PARK TRUST CCC RETIREMENT
TRUST  SNH HARRISBURG LLC CCDE SENIOR LIVING LLC  SNH IL JOPLIN INC. CCOP SENIOR
LIVING LLC  SNH IL PROPERTIES TRUST CRESTLINE VENTURES LLC  SNH INDEPENDENCE
PARK LLC CSL GROUP, INC.  SNH INDY TENANT LLC DHC HOLDINGS LLC  SNH JACKSON LLC
ELLICOTT CITY LAND I, LLC  SNH KENT PROPERTIES LLC HRES1 PROPERTIES TRUST  SNH
LINCOLN TENANT LLC HRES2 PROPERTIES TRUST  SNH LONGHORN TENANT LLC MSD POOL 1
LLC  SNH LTF PROPERTIES LLC MSD POOL 2 LLC  SNH MARYLAND HEIGHTS LLC O.F.C.
CORPORATION  SNH MASS TENANT LLC SNH 30 NEWCROSSING INC.  SNH MD TENANT LLC SNH
AL AIMO II, INC.  SNH MEDICAL OFFICE PROPERTIES LLC SNH AL AIMO TENANT II, INC. 
SNH MEDICAL OFFICE PROPERTIES TRUST SNH AL AIMO TENANT, INC.  SNH MEZZCO SAN
ANTONIO LLC SNH AL AIMO, INC.  SNH MO TENANT LLC SNH AL CRIMSON TENANT INC.  SNH
MODESTO LLC SNH AL CUMMING LLC  SNH NC TENANT LLC SNH AL CUMMING TENANT LLC  SNH
NEB TENANT LLC SNH AL GEORGIA HOLDINGS LLC  SNH NJ TENANT GP LLC SNH AL GEORGIA
LLC  SNH NJ TENANT LLC SNH AL GEORGIA TENANT LLC  SNH NM TENANT LLC SNH AL
PROPERTIES LLC  SNH NORTHWOODS LLC SNH AL PROPERTIES TRUST  SNH NORTHWOODS
TENANT LLC SNH AL TRS, INC.  SNH NS PROPERTIES TRUST SNH AL WILMINGTON TENANT
INC.  SNH OHIO TENANT LLC SNH ALPHARETTA LLC  SNH OMISS TENANT LLC SNH ALT
LEASED PROPERTIES TRUST  SNH PARKVIEW PROPERTIES TRUST SNH AZ TENANT LLC  SNH
PENN TENANT LLC SNH BAKERSFIELD LLC  SNH PHOENIX (COTTON) LLC SNH BAMA TENANT
LLC  SNH PLAQUEMINE LLC SNH BATON ROUGE (NORTH) LLC  SNH PLFL PROPERTIES LLC SNH
BATON ROUGE (REALTORS) LLC  SNH PLFL TENANT LLC SNH BLAINE INC.  SNH
PRAIRIEVILLE LLC SNH BRFL PROPERTIES LLC  SNH PROJ LINCOLN TRS LLC SNH BRFL
TENANT LLC  SNH REDMOND PROPERTIES LLC SNH BRIDGEWATER LLC  SNH REIT IRVING LLC
SNH CAL TENANT LLC  SNH REIT ROCKWALL LLC SNH CALI TENANT LLC  SNH REIT SAN
ANTONIO LLC SNH CCMD PROPERTIES BORROWER LLC  SNH REIT VICTORIA LLC SNH CCMD
PROPERTIES LLC  SNH RMI FOX RIDGE MANOR PROPERTIES LLC SNH CCMD TENANT LLC  SNH
RMI JEFFERSON MANOR PROPERTIES LLC SNH CHS PROPERTIES TRUST  SNH RMI MCKAY MANOR
PROPERTIES LLC SNH CLEAR BROOK LLC  SNH RMI NORTHWOOD MANOR PROPERTIES LLC SNH
CLEAR CREEK PROPERTIES TRUST  SNH RMI OAK WOODS MANOR PROPERTIES LLC SNH CO
TENANT LLC  SNH RMI PARK SQUARE MANOR PROPERTIES LLC SNH CONCORD LLC  SNH RMI
PROPERTIES HOLDING COMPANY LLC SNH DEL TENANT LLC  SNH RMI SMITH FARMS MANOR
PROPERTIES LLC SNH DENHAM SPRINGS LLC  SNH RMI SYCAMORE MANOR PROPERTIES LLC SNH
DERBY TENANT LLC  SNH SC TENANT LLC SNH DURHAM LLC  SNH SE ASHLEY RIVER LLC SNH
FLA TENANT LLC  SNH SE ASHLEY RIVER TENANT LLC SNH FM FINANCING LLC  SNH SE
BARRINGTON BOYNTON LLC SNH FM FINANCING TRUST  SNH SE BARRINGTON BOYNTON TENANT
LLC

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 

SNH SE BURLINGTON LLC  SNH TEN TENANT LLC SNH SE BURLINGTON TENANT LLC  SNH TOTO
ENANT LLC SNH SE DANIEL ISLAND LLC  SNH TRS INC. SNH SE DANIEL ISLAND TENANT
LLC  SNH TRS LICENSEE HOLDCO LLC SNH SE HABERSHAM SAVANNAH LLC  SNH VA TENANT
LLC SNH SE HABERSHAM SAVANNAH TENANT LLC  SNH VIKING TENANT LLC SNH SE HOLLY
HILL LLC  SNH WARD AVE. PROPERTIES I INC. SNH SE HOLLY HILL TENANT LLC  SNH WELL
PROPERTIES GA-MD LLC SNH SE KINGS MTN LLC  SNH WELL PROPERTIES TRUST SNH SE
KINGS MTN TENANT LLC  SNH WILMINGTON LLC SNH SE MOORESVILLE LLC  SNH WIS TENANT
LLC SNH SE MOORESVILLE TENANT LLC  SNH WY TENANT LLC SNH SE N. MYRTLE BEACH LLC 
SNH YONKERS PROPERTIES TRUST SNH SE N. MYRTLE BEACH TENANT LLC  SNH YONKERS
TENANT INC. SNH SE PROPERTIES LLC  SNH/CSL PROPERTIES TRUST SNH SE PROPERTIES
TRUST  SNH/LTA PROPERTIES GA LLC SNH SE SG LLC  SNH/LTA PROPERTIES TRUST SNH SE
SG TENANT LLC  SNH/LTA SE HOME PLACE NEW BERN LLC SNH SE TENANT 2 TRS, INC. 
SNH/LTA SE MCCARTHY NEW BERN LLC SNH SE TENANT TRS, INC.  SNH/LTA SE WILSON LLC
SNH SOMERFORD PROPERTIES TRUST  SPTGEN PROPERTIES TRUST SNH ST. LOUIS LLC 
SPTIHS PROPERTIES TRUST SNH TEANECK PROPERTIES LLC  SPTMISC PROPERTIES TRUST SNH
TEANEK TENANT LLC  SPTMNR PROPERTIES TRUST SNH TELLIO TENANT LLC  SPTMRT
PROPERTIES TRUST SNH TELLI TRUST  SPTSUN II PROPERTIES TRUST SNH TEMP LLC   

 



  each as a Guarantor         By: /s/ Richard W. Siedel, Jr.     Name: Richard
W. Siedel, Jr.     Title: Chief Financial Officer and Treasurer      

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 





      LEXINGTON OFFICE REALTY TRUST   SNH MEDICAL OFFICE REALTY TRUST       each
as a Guarantor

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     as Trustee
and not individually

 



  CCC FINANCING LIMITED, L.P.,   as a Guarantor

 



  By: CCC RETIREMENT TRUST,     its general partner

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     Title:
Chief Financial Officer and Treasurer

 





  CCC RETIREMENT COMMUNITIES II, L.P.,   as a Guarantor

 



  By: CRESTLINE VENTURES LLC,     its general partner

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     Title:
Chief Financial Officer and Treasurer

 



  LEISURE PARK VENTURE LIMITED PARTNERSHIP,   as a Guarantor

 



  By: CCC LEISURE PARK CORPORATION,     its general partner

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     Title:
Chief Financial Officer and Treasurer

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 





  SNH NJ TENANT LP,   as a Guarantor

 



  By: SNH NJ TENANT GP LLC,     its general partner

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     Title:
Chief Financial Officer and Treasurer

 





  SNH VALENCIA LP,   as a Guarantor

 



  By: SNH GP VALENCIA LLC,     its general partner

 



  By: /s/ Richard W. Siedel, Jr.     Name: Richard W. Siedel, Jr.     Title:
Chief Financial Officer and Treasurer

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent, as Issuing
Bank, as Swingline Lender, and as a Lender

 



  By: /s/ Kristen Ray     Name: Kristen Ray     Title: Vice President

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 



 

  CITIBANK, N.A.,   as Issuing Bank, as Swingline Lender, and as a Lender

 



  By: /s/ Chris Albano     Name: Chris Albano     Title: Authorized Signatory

   

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 



 

  PNC BANK, NATIONAL ASSOCIATION,   as Issuing Bank, as Swingline Lender, and as
a Lender

 



  By: /s/ Shari L. Reams-Henofer     Name: Shari L. Reams-Henofer     Title:
Senior Vice President

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 

  ROYAL BANK OF CANADA.,   as Issuing Bank, as Swingline Lender, and as a Lender

 



  By: /s/ Brian Gross     Name: Brian Gross     Title: Authorized Signatory

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 

  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT       Name of Institution:
MIZUHO BANK, LTD.,   as a Lender

 



  By: /s/ Donna DeMagistris     Name: Donna DeMagistris     Title: Authorized
Signatory

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 

  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT       Bank of America, N.A.,
as a Lender

 



  By: /s/ Joseph Corah     Name: Joseph Corah     Title: Director

  

Signature Page to First Amendment to Amended and Restated Credit Agreement

 



 

 

 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: First Hawaiian Bank,   as a Lender           By: /s/ Derek Chang  
  Name: Derek Chang     Title: Senior Vice President             [If second
signature block is necessary]           By:       Name:       Title:  

 



Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 

 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: Associated Bank, National Association,   as a Lender           By:
/s/ Mitchell Vega     Name: Mitchell Vega     Title: Vice President

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: Bank of Taiwan, Los Angeles Branch   as a Lender           By: /s/
Dixon Wang     Name: Dixon Wang     Title: V.P. & General Manager            
[If second signature block is necessary]           By:       Name:       Title:
 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 

 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution:           The Bank of East Asia, Ltd., Los Angeles Branch,   as a
Lender           By: /s/ Chong Tang     Name: Chong Tang     Title: SVP, Head of
RMU           By: /s/ Simon Keung     Name: Simon Keung     Title: General
Manager

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           UBS AG, STAMFORD
BRANCH,   as a Lender           By: /s/ Darlene Arias     Name: Darlene Arias  
  Title: Director           By: /s/ Anthony Joseph     Name: Anthony Joseph    
Title: Associate Director

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 

 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: Morgan Stanley Bank, N.A.,   as a Lender           By: /s/ Jack
Kuhns     Name: Jack Kuhns     Title: Authorized Signatory

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: REGIONS BANK,   as a Lender           By: /s/ C. Vincent
Hughes, Jr.     Name: C. Vincent Hughes, Jr.     Title: Vice President          
  [If second signature block is necessary]           By:       Name:      
Title:  

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 





 





  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: First Horizon Bank,   as a Lender           By: /s/ Jean M. Brennan
    Name: Jean M. Brennan     Title: Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 





  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: BBVA USA,   as a Lender           By: /s/ Brian Tuerff     Name:
Brian Tuerff     Title: Senior Vice President



 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: Sumitomo Mitsui Banking Corporation,   as a Lender           By:
/s/ Michael Maguire     Name: Michael Maguire     Title: Managing Director

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 



 



  SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMONG DIVERSIFIED HEALTHCARE TRUST, EACH LENDER PARTY HERETO AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT           Name of
Institution: BMO Harris Bank, NA,   as a Lender           By: /s/ Lloyd Baron  
  Name: Lloyd Baron     Title: Managing Director             [If second
signature block is necessary]           By:       Name:       Title:  

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 





 





 

 

EXHIBIT A

 

Amended Credit Agreement

 

[To be attached]

 



 

 

 

Loan Number: 1010272-2

[tm2023961d1_ex10-1img001.jpg]Execution VersionEXECUTION VERSION

 

CONFORMED COPY OF AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 1, 2017

 

conformed through

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 30, 2020

 

by and among

 

SENIOR HOUSING PROPERTIES TRUST,

 

Diversified Healthcare Trust (f/k/a Senior Housing Properties Trust),

as Borrower,

 

The financial institutions party hereto

and their assignees under Section 12.6.,



  as Lenders,



 

WELLS FARGO Bank, National Association,

  as Administrative Agent,



 

WELLS FARGO SECURITIES, LLC,

RBC CAPITAL MARKETS,

CITIGROUP GLOBAL MARKETS INC.

and

PNC CAPITAL MARKETS LLC

 

as Joint Lead Arrangers

 and

Joint Lead Bookrunners,

 

ROYAL BANK OF CANADA,

CITIBANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,



  as Syndication Agents

and

 

BANK OF AMERICA, N.A.,

COMPASS BANK,

BBVA USA f/k/a Compass Bank,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

BMO HARRIS BANK, N.A.

and

REGIONS BANK,

  as Documentation Agents

 



 

 

 

Table of Contents

 

TABLE OF CONTENTS

Page

 

      ArticleARTICLE I Definitions Section 1.1. Definitions. 1 Section 1.2.
General; References to Eastern Time. 2831 Section 1.3. Rates 31 Section 1.4.
Divisions 31       ArticleARTICLE II. Credit Facility Section 2.1. Revolving
Loans. 2931 Section 2.2. Letters of Credit. 3033 Section 2.3. Swingline Loans.
3537 Section 2.4. Rates and Payment of Interest on Loans. 3739 Section 2.5.
 Number of Interest Periods. 3840 Section 2.6. Repayment of Loans. 3840 Section
2.7. Prepayments. 3840 Section 2.8. Continuation. 3941 Section 2.9. Conversion.
3942 Section 2.10. Notes. 3942 Section 2.11. Voluntary Reductions of the
Commitment. 4043 Section 2.12. Extension of Termination Date. 4043 Section 2.13.
Expiration Date of Letters of Credit Past Commitment Termination. 4144 Section
2.14. Amount Limitations. 4144 Section 2.15. Increase in Commitments. 4144
Section 2.16. Funds Transfer Disbursements. 4245       ArticleARTICLE III.
Payments, Fees and Other General Provisions Section 3.1. Payments. 4245 Section
3.2. Pro Rata Treatment. 4346 Section 3.3. Sharing of Payments, Etc. 4447
Section 3.4. Several Obligations. 4447 Section 3.5. Fees. 4447 Section 3.6.
Computations. 4548 Section 3.7. Usury. 4548 Section 3.8. Statements of Account.
4649 Section 3.9. Defaulting Lenders. 4649 Section 3.10. Taxes; Foreign Lenders.
4952       ArticleARTICLE IV. Yield Protection, Etc. 5355

 



-i- 

 

 

Table of Contents

(continued)

Page

 

Section 4.1. Additional Costs; Capital Adequacy. 5355 Section 4.2. Suspension of
LIBOR Loans. 5457 Section 4.3. Illegality. 5558 Section 4.4. Compensation. 5558
Section 4.5. Treatment of Affected Loans. 5659 Section 4.6. Affected Lenders.
5659 Section 4.7. Change of Lending Office. 5760 Section 4.8. Assumptions
Concerning Funding of LIBOR Loans. 5760       ArticleARTICLE V. Conditions
Precedent Section 5.1. Initial Conditions Precedent. 5760 Section 5.2.
Conditions Precedent to All Loans and Letters of Credit. 5962      
ArticleARTICLE VI. Representations and Warranties Section 6.1. Representations
and Warranties. 6063 Section 6.2. Survival of Representations and Warranties,
Etc. 6669       ArticleARTICLE VII. Affirmative Covenants 6669 Section 7.1.
Preservation of Existence and Similar Matters. 6669 Section 7.2. Compliance with
Applicable Law and Material Contracts.; Beneficial Ownership Regulation 6670
Section 7.3. Maintenance of Property. 6770 Section 7.4. Conduct of Business.
6770 Section 7.5. Insurance. 6770 Section 7.6. Payment of Taxes and Claims. 6770
Section 7.7. Books and Records; Inspections. 6771 Section 7.8. Use of Proceeds.
6871 Section 7.9. Environmental Matters. 6871 Section 7.10. Further Assurances.
6872 Section 7.11. REIT Status. 6872 Section 7.12. Exchange Listing. 6972
Section 7.13. Guarantors. 6972       ArticleARTICLE VIII. Information 7073
Section 8.1. Quarterly Financial Statements. 7073 Section 8.2. Year-End
Statements. 7073 Section 8.3. Compliance Certificate. 7074 Section 8.4. Other
Information. 7174 Section 8.5. Electronic Delivery of Certain Information. 7376
Section 8.6. Public/Private Information. 7377 Section 8.7. USA Patriot Act
Notice; Compliance. 7377

 



-ii- 

 

 

Table of Contents

(continued)

 

Page

 

ArticleARTICLE IX. Negative Covenants Section 9.1. Financial Covenants. 7477
Section 9.2. Negative Pledge. 7579 Section 9.3. Restrictions on Intercompany
Transfers. 7580 Section 9.4. Merger, Consolidation, Sales of Assets and Other
Arrangements. 7680 Section 9.5. Plans. 7781 Section 9.6. Fiscal Year. 7781
Section 9.7. Modifications of Organizational Documents, Business Management
Agreement and Property Management Agreement and Other Material Contracts. 7781
Section 9.8. Transactions with Affiliates. 7781 Section 9.9. Environmental
Matters. 7782 Section 9.10. Derivatives Contracts. 7882 Section 9.11. Use of
Proceeds. 7882 Section 9.12. Amendment Period 82       ArticleARTICLE X.Default
7884 Section 10.1. Events of Default. 7884 Section 10.2. Remedies Upon Event of
Default. 8187 Section 10.3. Remedies Upon Default. 8388 Section 10.4.
Marshaling; Payments Set Aside. 8388 Section 10.5. Allocation of Proceeds. 8388
Section 10.6. Letter of Credit Collateral Account. 8489 Section 10.7.
Performance by Administrative Agent. 8590 Section 10.8. Rights Cumulative. 8591
      ArticleARTICLE XI. The Administrative Agent Section 11.1. Appointment and
Authorization. 8691 Section 11.2. Wells Fargo as Lender. 8792 Section 11.3.
Approvals of Lenders. 8792 Section 11.4. Notice of Events of Default. 8793
Section 11.5. Administrative Agent’s Reliance. 8893 Section 11.6.
Indemnification of Administrative Agent. 8894 Section 11.7. Lender Credit
Decision, Etc. 8994 Section 11.8. Successor Administrative Agent. 9095 Section
11.9. Titled Agents. 9196

 



-iii- 

 

 

Table of Contents

(continued)

 

Page

 

ArticleARTICLE XII Miscellaneous. 9196     Section 12.1. Notices. 9196 Section
12.2. Expenses. 9398 Section 12.3. [Intentionally Omitted]. 9499 Section 12.4.
Setoff. 9499 Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
94100 Section 12.6. Successors and Assigns. 96101 Section 12.7. Amendments and
Waivers. 100105 Section 12.8. Nonliability of Administrative Agent and Lenders.
101106 Section 12.9. Confidentiality. 101107 Section 12.10. Indemnification.
102108 Section 12.11. Termination; Survival. 104109 Section 12.12. Severability
of Provisions. 105110 Section 12.13. GOVERNING LAW. 105110 Section 12.14.
Counterparts. 105110 Section 12.15. Obligations with Respect to Loan Parties.
105110 Section 12.16. Independence of Covenants. 105110 Section 12.17.
Limitation of Liability. 105111 Section 12.18. Entire Agreement. 106111 Section
12.19. Construction. 106111 Section 12.20. Headings. 106111 Section 12.21.
LIABILITY OF TRUSTEES, ETC. 106111 Section 12.22. Acknowledgement and Consent to
Bail-In of EEAAffected Financial Institutions. 107112 Section 12.23. Effect on
Existing Credit Agreement. 107112 Section 12.24. Acknowledgement Regarding Any
Supported QFCs 113

 

SCHEDULE I Commitments SCHEDULE 1.1. Loan Parties SCHEDULE 6.1.(i) Litigation
SCHEDULE 6.1.(s) Affiliate Transactions     EXHIBIT A Form of Assignment and
Assumption Agreement EXHIBIT B Form of Guaranty EXHIBIT C Form of Notice of
Borrowing EXHIBIT D Form of Notice of Continuation EXHIBIT E Form of Notice of
Conversion EXHIBIT F Form of Notice of Swingline Borrowing EXHIBIT G Form of
Revolving Note EXHIBIT H Form of Swingline Note EXHIBIT I Form of Disbursement
Instruction Agreement EXHIBIT J Form of Compliance Certificate



EXHIBIT K Forms of U.S. Tax Compliance Certificates

 



-iv- 

 

 



THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 1, 2017 by and among SENIOR HOUSING PROPERTIES TRUST,Diversified
Healthcare Trust (f/k/a Senior Housing Properties Trust), a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS, CITIGROUP
GLOBAL MARKETS INC. and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers and
Joint Bookrunners (each a “Lead Arranger”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.6. (the “Lenders”), each of ROYAL BANK OF CANADA, CITIBANK, N.A. and
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agents (each a “Syndication
Agent”), each of BANK OF AMERICA, N.A., COMPASS BANKBBVA USA f/k/a Compass Bank,
MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION, BMO HARRIS BANK, N.A.
and REGIONS BANK, as Documentation Agents (each a “Documentation Agent”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrower, certain of the Lenders and other financial institutions,
the Administrative Agent and the other parties thereto previously entered into
that certain Credit Agreement dated as of June 24, 2011 (as amended and in
effect immediately prior to the date hereof, the “Existing Credit Agreement”)
pursuant to which the Administrative Agent, Wells Fargo, as Issuing Bank and
certain of the Lenders made available to the Borrower a revolving credit
facility in the initial amount of $750,000,000, including a $100,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility on the
terms and conditions contained therein; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
and restate the terms of the Existing Credit Agreement on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. Definitions

 

Section 1.1.Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquired Encumbered Properties” means the Properties subject, as of the
Agreement Date, to the Liens created under Acquired Property Lien Documents.

 

“Acquired Property Lien Documents” means those documents relating to the Liens
on the Acquired Encumbered Properties as described on Item 1.1.(b) of the
Borrower Letter, each as amended, supplemented or otherwise modified from time
to time (except that amendments, supplements and modifications which (x) result
in the Lien created by such lease or mortgage being spread to Properties other
than the Acquired Encumbered Properties or (y) change any non-recourse
provisions of such lease or mortgage applicable to lease or loan payments
thereunder in a manner which is materially adverse to the lessee or mortgagor,
must, in each case, be approved by the Requisite Lenders).

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 





 

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditure Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower. For purposes of this Agreement, Five Star shall not be deemed to be an
Affiliate of the Borrower so long as each of the board of trustees of the
Borrower and the board of directors of Five Star has at least one independent
trustee or independent director who does not serve as both a trustee of the
Borrower and a director of Five Star. The terms “independent director” and
“independent trustee” have the meaning given the term “independent director”
under the listing requirements of the New York Stock Exchange.

 

“Agreement Date” means the date as of which this Agreement is datedAugust 1,
2017.

 

“Amendment Period” means the period beginning on the First Amendment Effective
Date and ending on the Amendment Period Termination Date.

 

“Amendment Period Termination Date” means the earlier of (i) June 30, 2021 and
(ii) such earlier date as elected by the Borrower (the “Amendment Period Early
Termination Date”), so long as each of the following conditions are satisfied as
of such date elected by the Borrower: (A) no Default or Event Default shall
exist as of such Amendment Period Early Termination Date and (B) the Borrower
shall be in compliance with the covenants contained in Sections 9.1(a)(i),
(b)(y), (d)(i), (e)(y), (f) and (i) as of such Amendment Period Early
Termination Date, in each case, based upon the three consecutive fiscal months
of the Borrower immediately preceding such Amendment Period Early Termination
Date, annualized.

 

“Anti-Corruption Laws” means all Applicable Lawslaws, rules, and regulations of
any jurisdiction from time to time concerning or relating to bribery, or
corruption or money laundering, including without limitation, thethe United
States Foreign Corrupt Practices Act of 1977, as amended and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 



- 2 -

 

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level Facility Fee 1 0.10% 2 0.125% 3 0.15% 4 0.20% 5 0.25% 6 0.30%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.4.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means (a) at any time other than the times described in the
immediately following clause (b), the percentage rate set forth in the
tableTable I below corresponding to the level (each a “Level”) into which the
Borrower’s Credit Rating then falls, and (b) at any time during the Amendment
Period, the percentage rate set forth in Table II below corresponding to the
Level into which the Borrower’s Credit Rating then falls. As of the Agreement
Date, the Applicable Margin is determined based on Level 5 of Table I. Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, then (x) the Applicable Margin shall be determined
based on the Level corresponding to the higher of such two Credit Ratings if the
higher of such two Credit Ratings is not more than one Level higher than the
lower of such two Credit Ratings and (y) the Applicable Margin shall be
determined based on the Level corresponding to the Level immediately below the
higher of such two Credit Ratings if the higher of such two Credit Ratings is
more than one Level higher than the lower of such two Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period that the Borrower has not received a Credit Rating
from any Rating Agency, the Applicable Margin shall be determined based on
Level 6 of the applicable table. The provisions of this definition shall be
subject to Section 2.4.(c).

 



- 3 -

 

 

Table I – Non-Amendment Period

 

 

Level

Borrower’s Credit Rating (S&P/Moody’s) Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans 1 A/A2 or better 0.775% 0.00% 2 A-/A3
0.825% 0.00% 3 BBB+/Baa1 0.875% 0.00% 4 BBB/Baa2 1.00% 0.00% 5 BBB-/Baa3 1.20%
0.20% 6 Lower than BBB-/Baa3 1.55% 0.55%

 

Table II – Amendment Period

 

 

Level

Borrower’s Credit Rating (S&P/Moody’s) Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans 1 A/A2 or better 1.275% 0.275% 2 A-/A3
1.325% 0.325% 3 BBB+/Baa1 1.375% 0.375% 4 BBB/Baa2 1.500% 0.500% 5 BBB-/Baa3
1.700% 0.700% 6 Lower than BBB-/Baa3 2.050% 1.050%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued as set forth in the definition of “Total Asset
Value”. In the event of construction of an addition or expansion to an existing
income producing Property, only the addition or expansion shall be considered an
Asset Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.6.), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 



- 4 -

 



 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.4.(c).

 

“Borrower Letter” means that certain letter dated as of even date herewith from
the Borrower to the Administrative Agent and the Lenders.

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market. Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015 by and between the
Borrower and RMR.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a)(i) $300 per annum per bed, for a skilled nursing
facility, or per unit for any other Senior Housing Asset, on which the
applicable lease does not require the Lessee to pay for all capital expenditures
or (ii) an amount equal to $0.40 per square foot per annum for any other
Property on which the applicable lease does not require the Lessee to pay for
all capital expenditures, times (b) the number of days in such period, divided
by (c) 365.

 

“Capitalization Rate” means (a) 7.00% for Senior Housing Assets and (b) 6.50%
for all other Properties.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 



- 5 -

 

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Banks. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender (other than a Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of an Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.2.(i), and to participate in
Swingline Loans pursuant to Section 2.3.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in any applicable Assignment and Assumption
or agreement executed by a Lender becoming a party hereto in accordance with
Section 2.15., as the same may be reduced from time to time pursuant to
Section 2.11. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.6. or increased as
appropriate to reflect any increase effected in accordance with Section 2.15.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the “Commitment Percentage”
of such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



- 6 -

 

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property (except to the extent any
portion thereof is Unimproved Land), reserves for construction interest and
operating deficits, tenant improvements, leasing commissions, and infrastructure
costs), as reasonably determined by the Borrower in good faith. Real property
under construction to be (but not yet) acquired by the Borrower or a Subsidiary
upon completion of construction pursuant to a contract in which the seller of
such real property is required to complete construction prior to, and as a
condition precedent to, such acquisition, shall be subject to this definition.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Covered Party” has the meaning given that term in Section 12.24.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance, extension or amendment that increases the amount of a Letter of
Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 



- 7 -

 

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Banks, the
Swingline Lenders or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Banks or the Swingline
Lenders in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

 

“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 



- 8 -

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization; (ii) interest
expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including without limitation, extraordinary or non-recurring gains and losses;
(v) in the case of the Borrower and its Subsidiaries, funds received by the
Borrower or a Subsidiary as rent but which are reserved for capital expenses;
and (vi) in the case of Borrower and its Subsidiaries, equity in the earnings
(or loss) of Unconsolidated Affiliates and, RMR Inc. and Five Star (but only, in
the case of each of RMR Inc. and Five Star, if RMR Inc.such entity would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Inc. or Five Star during such period; plus
(c) such Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.
Straight line rent leveling adjustments and deferred percentage rent adjustments
required under GAAP, and amortization of intangibles pursuant to FASB ASC 805
and the like, shall be disregarded in determinations of EBITDA (to the extent
such adjustments would otherwise have been included in the determination of
EBITDA). For purposes of this definition, nonrecurring items shall be deemed to
include (x) gains and losses on early extinguishment of Indebtedness,
(y) non-cash severance and other non-cash restructuring charges and
(z) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



- 9 -

 

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (subject to such consents, if any, as may
be required under Section 12.6.(b)(iii)).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA with respect to any Plan or Multiemployer Plan; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

 



- 10 -

 



 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under, as applicable, Section 414(b), (c), (m) and
(o) of the Internal Revenue Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests or the equity interests of
a Subsidiary having no material assets other than such beneficial ownership
interests) and (b) which (i) is, or is expected to be, prohibited from
Guarantying the Indebtedness of any other Person pursuant to any document,
instrument or agreement evidencing such Secured Indebtedness or (ii) is
prohibited from Guarantying the Indebtedness of any other Person pursuant to a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition or
anticipated condition to the extension of such Secured Indebtedness. In
addition, (A) CCC of Kentucky Trust shall be deemed to be an Excluded Subsidiary
so long as any Indebtedness secured by the Acquired Property Lien Documents
described in Part I or Part II of Item 1.1.(b) of the Borrower Letter remains
outstanding, and (B) each SE Subsidiary shall be deemed to be an Excluded
Subsidiary so long as any Property owned by such SE Subsidiary remains subject
to a Lien arising in connection with any Acquired Property Lien Document
described in Part III of Item 1.1(b) of the Borrower Letter, and (C) SNH NS Mtg
Properties 2 Trust shall be deemed to be an Excluded Subsidiary so long as the
Property owned by such Subsidiary remains subject to a Lien arising in
connection with any Acquired Property Lien Document described in Part IV of Item
1.1(b) of the Borrower Letter.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with
Section 3.10.(g) (relating to documentation to reduce or eliminate withholding
Tax) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 



- 11 -

 

 

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereof.

 

“Existing Term Loan Agreements” shall mean the Original 2014 Agreement” means
that certain Amended and Restated Term Loan Agreement and the Original 2015 Term
Loan Agreement. dated as of August 1, 2017 by and among the Borrower, the
lenders party thereto and Wells Fargo, as administrative agent, providing for a
term loan facility in an original aggregate principal amount of $200,000,000.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ Global Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zerofifty basis points (0.50%), the Federal
Funds Rate shall be deemed to be zerofifty basis points (0.50%).

 

“Fee Letter” means that certain fee letter dated as of June 29, 2017, by and
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC, Royal Bank of
Canada, Citigroup Global Markets, Inc., PNC Bank, National Association, PNC
Capital Markets LLC and the other parties thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of June 30, 2020, among the Borrower, the Lenders
party thereto and the Administrative Agent.

 

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Five Star” means Five Star Senior Living Inc., a Maryland corporation, and its
successors.

 



- 12 -

 

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lenders, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, (a) net income of the Borrower
for such period determined on a consolidated basis exclusive of the following
(to the extent included in the determination of such net income):
(i) depreciation and amortization; (ii) gains and losses from extraordinary or
non-recurring items; (iii) gains and losses on sales of real estate; (iv) gains
and losses on investments in marketable securities; and (v) provisions/benefits
for income taxes for such period; plus (b) the Borrower’s share of Funds From
Operations from Unconsolidated Affiliates. Straight line rent leveling
adjustments and deferred percentage rent adjustments required under GAAP, and
amortization of intangibles pursuant to FASB ASC 805 and the like, shall be
disregarded in determinations of Funds From Operations (to the extent such
adjustments otherwise would be included in the determination of Funds From
Operations).

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 



- 13 -

 

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13. and substantially in
the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 



- 14 -

 

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (excluding guarantees required under
Applicable Laws, or by any Governmental Authority, as a condition to ownership
of Senior Housing Assets); (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (j) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 



- 15 -

 

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Banks” means each of Wells Fargo, Royal Bank of Canada, Citibank, N.A.
and PNC Bank, National Association, in its capacity as the issuer of Letters of
Credit pursuant to Section 2.2.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lease” means a (sub)lease of a Property, between the Borrower or a Subsidiary,
as Lessor, and a Lessee.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lenders. Except as expressly
provided herein, the term “Lender” shall exclude any Lender (and its Affiliates)
in its capacity as a Specified Derivatives Provider

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(without the Administrative Agent’s approval) no such (sub)lessee shall be an
Affiliate of the Borrower (including, without limitation, RMR, or any Managing
Trustee, but, subject to compliance with Section 9.8., excluding (x) Five Star
and any of its Subsidiaries at anytimeany time Five Star or any such Subsidiary
is an Affiliate and (y) any TRS), except during an interim period for Properties
which are foreclosed upon or repossessed upon lease terminations or otherwise by
or on behalf of the Borrower or a Subsidiary.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under its sole dominion and control.

 



- 16 -

 

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 



“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank with respect to the
related Letter of Credit) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest under Section 2.2. in the
related Letter of Credit, and the Lender then acting as Issuing Bank with
respect to such related Letter of Credit shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as Issuing Bank with respect to such related Letter
of Credit) of their participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective. If LIBOR determined as
provided above would be less than zerofifty basis points (0.50%), LIBOR shall be
deemed to be zerofifty basis points (0.50%).

 

“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis. If the LIBOR Market Index Rate
determined as provided above would be less than fifty basis points (0.50%), then
the LIBOR Market Index Rate shall be deemed to be fifty basis points (0.50%).

 



- 17 -

 

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 



“Liquidity” means, at any time, the sum of (a) the aggregate Commitments of all
Lenders as of such date minus the outstanding principal balance of all Revolving
Loans, Swingline Loans and Letter of Credit Liabilities, plus (b) unrestricted
and unencumbered cash, in Dollars, solely owned by the Borrower and held in the
United States.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Borrower Letter, the
Guaranty, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letter and any
Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations. Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

 

“Managed Property” means a Property acquired by the Borrower or a Subsidiary as
a result of, or in connection with, a foreclosure or repossession (or consensual
arrangement in lieu thereof).

 

“Managing Trustee” means either Mr. Barry M. Portnoy or Mr. Adam D. Portnoy or
Jennifer B. Clark, both having a business address c/o RMR, or any duly appointed
successor thereto.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests); in each case, on or prior to the date on
which all Loans are scheduled to be due and payable in fullthat is ninety-one
(91) days following the Termination Date.

 



- 18 -

 

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceed 5% of
the consolidated total assets of the Borrower and its Subsidiaries determined
under GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders, the
Issuing Banks and the Administrative Agent under any of the Loan Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and Property
Management Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Cash Proceeds” means the aggregate cash or cash equivalent proceeds
received by the Borrower or any of its Subsidiaries, or Borrower’s Ownership
Share of any cash or cash equivalents proceeds received by any Unconsolidated
Affiliate, in respect of any sale, assignment, transfer or other disposition of
any kind of any asset, any capital markets transaction (including the issuance
of any Equity Interest, whether common, preferred or otherwise), any debt or
debt refinancing (whether secured or unsecured), or, to the extent permitted by
Applicable Law, any Stimulus Transaction, in each case, net of (a) customary
direct costs incurred in connection therewith (including legal, accounting and
investment banking fees, and underwriting discounts and commissions), (b) taxes
paid or payable as a result thereof, and (c) in the case of any such sale,
assignment, transfer or other disposition of an asset, amounts required to be
applied to the repayment of any Indebtedness secured by a Lien that has priority
over any Lien in favor of the Administrative Agent on the asset subject to such
sale, assignment, transfer or disposition.

 



- 19 -

 

 

 

“Net Operating Income” or “NOI” means, with respect to a Property, Adjusted
EBITDA attributable to such Property. In no event shall Net Operating Income for
any Property be less than $0.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lenders pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

 



- 20 -

 

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Original 2014 Term Loan Agreement” means that certain Term Loan Agreement dated
as of May 30, 2014 by and among the Borrower, the lenders party thereto and
Wells Fargo, as administrative agent providing for a term loan facility in an
original aggregate principal amount of $350,000,000.

 

“Original 2015 Term Loan Agreement” means that certain Amended and Restated Term
Loan Agreement dated as of August 1, 2017 by and among the Borrower, the lenders
party thereto and Wells Fargo, as administrative agent providing for a term loan
facility in an original aggregate principal amount of $200,000,000.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(r), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.6.(d).

 

“Participant Register” has the meaning given that term in Section 12.6.(d).

 



- 21 -

 

 

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorismthe USA PATRIOT
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Capital Expenditures” has the meaning given that term in
Section 9.12(b).

 

“Permitted Liens” means, as to any Person: (a) Liens securing (x) taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or
(y) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, in each case, (i) which are not at the time required to be paid or
discharged under Section 7.6., or (ii) if such Lien is the responsibility of a
financially responsible tenant, mortgagor or manager to discharge, or (iii) in
the case of a Senior Housing Asset or Senior Housing Asset Pool, when considered
in the aggregate with all other Liens on such Senior Housing Asset (or Senior
Housing Asset Pool), which Lien does not materially detract from (A) if the
Senior Housing Asset subject to such Lien is part of a Senior Housing Asset
Pool, the value of such Senior Housing Asset Pool, or (B) if the Senior Housing
Asset subject to such Lien is not part of a Senior Housing Asset Pool, the value
of such Senior Housing Asset; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person and, in the case of the
Borrower or any Subsidiary, Liens granted by any tenant on its leasehold estate
in a Property which are subordinate to the interest of the Borrower or a
Subsidiary in such Property; (d) Liens in existence as of the Agreement Date and
set forth in Part II of Item 6.1.(f) of the Borrower Letter; (e) deposits to
secure trade contracts (other than for Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (f) the lessor’s interest in
property leased to the Borrower or any of its Subsidiaries pursuant to a lease
permitted by this Agreement; (g) the interests of tenants, operators or managers
of Properties; (h) Liens on any assets of a TRS in favor of the Borrower or any
other Subsidiary; (i) Liens in favor of the Administrative Agent for the benefit
of the Lenders, the Issuing Banks and the Specified Derivatives Providers
pursuant to the Loan Documents; (j) Liens required under Applicable Law, or by
any Governmental Authority, as a condition to ownership or operation of Senior
Housing Assets; (k) Liens which are also secured by restricted cash or Cash
Equivalents of equal or greater value; (l) Liens securing judgments not
constituting an Event of Default under Section 10.1.(h); (m) Liens (i) of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry; (n) Liens (i) on earnest money deposits in connection with
purchases and sales of properties, (ii) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to this
Agreement, or (iii) consisting of an agreement to dispose of any property;
(o) Liens in favor of the Borrower or any of its Subsidiaries; and (p) Liens
arising from precautionary UCC financing statement filings regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business.

 

“Permitted Restricted Payments” has the meaning given that term in
Section 9.12(c).

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 



- 22 -

 

 

“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means any parcel of real property and related personal property,
either owned in fee simple or leased pursuant to a ground lease by the Borrower,
any Subsidiary or any Unconsolidated Affiliate. With respect to a mortgage note
or other promissory note secured by real property, the term Property means each
parcel of real property, and related personal property, securing such mortgage
note or other promissory note.

 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and between RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“QFC Credit Support” has the meaning given that term in Section 12.24.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 



- 23 -

 

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.6.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, implemented or
issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.

 

“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments of all Lenders or (b) if the Commitments
have been terminated or reduced to zero, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided, that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders. For purposes of this definition, a Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 



- 24 -

 

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, itself (or whose government is,) the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Syria and
Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC
orOFAC (including OFAC’s Specially Designated Nationals and Blocked Persons List
and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, or by the
United Nations Security Council, the European Union or, any other Governmental
AuthorityEuropean member state, Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person located, operating, organized or resident in
a Sanctioned Country, (c) an agency, political subdivision or instrumentality of
the government of aany Person owned or controlled by, or acting or purporting to
act for or on behalf of, directly or indirectly, any such Person or Persons
described in clauses (a) and (b), including a Person that is deemed by OFAC to
be a Sanctions target based on the ownership of such legal entity by Sanctioned
CountyPerson(s) or (d) any Person Controlled by any Person or agency described
in any of the preceding clauses (a) through (c)otherwise a target of Sanctions,
including vessels and aircraft, that are designated under any Sanctions program.

 

“Sanctions” means any and all economic or financial sanctions or, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation,from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), or by the United
Nations Security Council, the European Union or any other Governmental
Authority., any European member state, Her Majesty’s Treasury, or other relevant
sanctions authority in any jurisdiction (a) in which the Borrower or any of its
Subsidiaries or Affiliates is located or conducts business, (b) in which any of
the proceeds of the Loans will be used, or (c) from which repayment of the Loans
will be derived.

 



- 25 -

 

 

“SE Subsidiaries” means, collectively, the entities set forth in Part III of
Item 1.1.(b) of the Borrower Letter.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Senior Housing Asset” means any Property on which the improvements consist only
of one or more of the following: (a) senior residences, (b) independent living
facilities, (c) congregate communities, (d) assisted living facilities,
(e) nursing homes, (f) hospitals and (g) other Property primarily used for
senior citizen residences or health care services, together with other
improvements incidental thereto.

 

“Senior Housing Asset Pool” means any group of two or more Properties,
substantially all of the value of which is attributable to Senior Housing
Assets, that are (a) leased to a Lessee pursuant to a single Lease, (b) leased
pursuant to Leases that are cross-defaulted (as to defaults by Lessee) and which
the Borrower has designated in a notice to the Administrative Agent (which
designation has not been withdrawn by the Borrower) to be a Senior Housing Asset
Pool, or (c) Managed Properties managed under one management agreement (or
multiple management agreements with the same or affiliated managers that are
cross-defaulted) and which the Borrower has designated in a notice to the
Administrative Agent (which designation has not been withdrawn by the Borrower)
to be a Senior Housing Asset Pool.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services, LLC business, or any successors.

 



- 26 -

 

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Stimulus Transaction” means any loans, equity investments, grants or other
transactions pursuant to which the Borrower, any of its Subsidiaries or any
Unconsolidated Affiliate thereof receives funds in connection with any federal
COVID-19 stimulus legislation, including, without limitation, any loan made
pursuant any program implemented by the “Coronavirus Aid, Relief, and Economic
Security Act” or the “CARES Act”, or any similar program now or hereafter in
effect.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Supported QFC” has the meaning given that term in Section 12.24.

 

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.3. in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.3.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.

 

“Swingline Lenders” means each of Wells Fargo, Royal Bank of Canada, Citibank,
N.A. and PNC Bank, National Association, together with its respective successors
and assigns.

 

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.

 

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means January 15, 2022, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 



- 27 -

 

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the period of four fiscal quarterquarters most
recently ended (or for such other period as provided in the last paragraph of
Section 9.1): (a) with respect to all Properties owned (or leased pursuant to a
Ground Lease) by the Borrower or any Subsidiary for such entire fiscal quarterat
all times during the applicable test period, (i) Adjusted EBITDA attributable to
such Properties for such period multiplied by (ii) 4the applicable test period
(annualized, to the extent provided in the last paragraph of Section 9.1),
divided by (iiiii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarterthe applicable test
period (less any amounts paid as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or other similar arrangements and prior to
allocations of property purchase prices pursuant to Statement of FASB ASC 805
and the like); (c) the value of the Borrower’s equity Investments in RMR Inc.
and Five Star as of the end of such fiscal quarterthe applicable test period,
such value determined at Fair Market Value; (d) all Marketable Securities, cash
and cash equivalentsCash Equivalents; (e) the book value of all Assets Under
Development as of the end of such fiscal quarterthe applicable test period;
(f) the book value of all Mortgage Receivables, and all other promissory notes
secured by a Lien on any Property, as of the end of such fiscal quarterthe
applicable test period; and (g) the Borrower’s Ownership Share of the preceding
items (other than those referred to in clause (c)) of any Unconsolidated
Affiliate of the Borrower. For purposes of determining Total Asset Value, to the
extent the amount of Total Asset Value attributable to (w) Unconsolidated
Affiliates would exceed 20.0% of Total Asset Value, (x) Assets Under Development
(determined as the aggregate Construction Budget for all such Assets Under
Development) would exceed 10.0% of Total Asset Value, (y) Mortgage Receivables
would exceed 10.0% of Total Asset Value and (z) Unimproved Land would exceed
5.0% of Total Asset Value, in each case, such excess shall be excluded. To the
extent that the value of the Borrower’s equity Investments in RMR Inc. and Five
Star would in the aggregate account for more than 3.0% of Total Asset Value,
such excess shall be excluded. Notwithstanding the foregoing, for purposes of
determining Total Asset Value at any time, (i) the Borrower may, in addition to
the Properties referred to in the immediately preceding clause (b), include the
purchase price paid for any Property acquired during the period following the
end of the fiscal quarter most recently ended through the time of such
determination (less any such amounts paid during such period as a purchase price
adjustment or held in escrow at the time of such determination, retained as a
contingency reserve at the time of such determination, or subject to other
similar arrangements at the time of such determination) and (ii) for purposes of
the immediately preceding clause (d), the amount of Marketable Securities, cash,
and cash equivalentsCash Equivalents shall be calculated as of such date of
determination rather than as of the end of the fiscal quarterapplicable test
period most recently ended.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, and (c) net obligations of the Borrower and its
Subsidiaries under any Derivatives Contracts not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.

 

“Trading with the Enemy Act” has the meaning given to that term in
Section 6.1.(y).

 

“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



- 28 -

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, neither of RMR Inc. and Five Star shall not be
considered to be an Unconsolidated Affiliate of the Borrower or any of its
Subsidiaries.

 

“Unencumbered Asset” means each Property that satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such Property is not an
Asset Under Development and is in service; (c) neither such Property, nor any
interest of the Borrower or such Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through
(c) and (e) through (j) of the definition thereof) or to any Negative Pledge
other than Negative Pledges permitted under Sections 9.2.(b)(iii) and (iv);
(d) regardless of whether such Property is owned or leased by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property (or its leasehold interest
therein, as applicable) as security for Indebtedness of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Property (or its leasehold interest therein, as applicable); (e) neither
such Property, nor if such Property is owned by a Subsidiary, any of the
Borrower’sBorrower's direct or indirect ownership interest in such Subsidiary,
is subject to (i) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or
(ii) any Negative Pledge other than Negative Pledges permitted under Sections
9.2.(b)(iii) and (iv); (f) such Property is free of structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property; (g) any Lessee of more than a majority of the leasable space
in such Property is not more than 120 days past due with respect to any fixed
rental payment obligations under any Lease for such Property; and (h) such
Property (i) has been designated by the Borrower as an “Unencumbered Asset” on
Item 6.1.(z) of the Borrower Letter or on an Unencumbered Asset Certificate
delivered by the Borrower to the Administrative Agent and (ii) has not been
removed voluntarily by the Borrower from “Unencumbered Assets”. Notwithstanding
the immediately preceding sentence, a Property owned by a Foreign Subsidiary
will be considered to be an Unencumbered Asset so long as: (1) such Property is
(i) owned in fee simple (or the legal equivalent in the jurisdiction where such
Property is located) by such Foreign Subsidiary or (ii) leased solely by such
Foreign Subsidiary pursuant to a long-term lease having terms and conditions
reasonably acceptable to the Administrative Agent; (2) all of the issued and
outstanding Equity Interests of such Foreign Subsidiary are legally and
beneficially owned by one or more of the Borrower and Wholly Owned Subsidiaries;
(3) such Foreign Subsidiary has no Indebtedness other than (x) Nonrecourse
Indebtedness and (y) other Indebtedness in an aggregate outstanding principal
amount of less than 2.0% of the value of the assets of such Foreign Subsidiary
(such value to be determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
in a manner acceptable to the Administrative Agent); (4) neither such Property,
nor any interest of such Foreign Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (j) of the definition thereof) or to any Negative Pledge other than
Negative Pledges permitted under Sections 9.2.(b)(iii) and (iv); and (5) such
Property satisfies the requirements set forth in the immediately preceding
clauses (b), (c), (d), (e), (f) and (g). In addition, a Senior Housing Asset
Pool or the portion thereof comprised of Properties which are individually
Unencumbered Assets shall constitute an Unencumbered Asset for purposes of this
Agreement.

 



- 29 -

 

 

“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.

 

“Unencumbered Asset Value” means on any date of determination, the sum of:
(a) the product of (i) Net Operating Income for the period of four fiscal
quarterquarters most recently ended (or for such other period as provided in the
last paragraph of Section 9.1) attributable to Unencumbered Assets owned or
leased by the Borrower or any Subsidiary for such entire quarter, multiplied by
(ii) 4 andat all times during the applicable test period (annualized, to the
extent provided in the last paragraph of Section 9.1), divided by (iiiii) the
applicable Capitalization Rate; (b) the value of the Equity Interests in each of
RMR Inc. and Five Star owned by the Borrower, such value determined at Fair
Market Value, so long as such Equity Interests are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c) or
clauses (e) through (j) of the definition thereof) or to any Negative Pledge
(other than a Negative Pledge permitted under clause (iii) of Section 9.2.(b));
(c) unrestricted cash and Cash Equivalents and unencumbered Marketable
Securities of the Borrower and its Subsidiaries so long as neither such cash,
Cash Equivalents and Marketable Securities are not, nor, if any such cash, Cash
Equivalents or Marketable Securities are owned by a Subsidiary, any of the
Borrower's direct or indirect ownership interest in such Subsidiary, are subject
to any Liens (other than Permitted Liens of the types described in clauses
(a) through (c) and (e) through (j) of the definition thereof) or any Negative
Pledge (other than a Negative Pledge permitted under clause (iv) of
Section 9.2.(b)); and (d) the purchase price paid for any Unencumbered Asset
acquired during such fiscal quarterthe applicable test period (less any amounts
paid as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements). To the extent that the value of the
Equity Interests of RMR Inc. and Five Star owned by the Borrower would in the
aggregate account for more than 3.0% of Unencumbered Asset Value, such excess
shall be excluded. In addition, to the extent that the amount of Unencumbered
Asset Value attributable to (x) Senior Housing Assets leased pursuant to a
Ground Lease would constitute more than 20.0% of Unencumbered Asset Value, such
excess shall be excluded and (y) Non-Domestic Properties would constitute more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded.
Notwithstanding the foregoing, for purposes of determining Unencumbered Asset
Value at any time, the Borrower may, in addition to the Net Operating Income
referred to in the immediately preceding clause (a)(i), include the Net
Operating Income of any Unencumbered Asset acquired during the period following
the end of the fiscal quarterapplicable test period most recently ended through
such time of determination on a pro forma basis reasonably acceptable to the
Administrative Agent.

 

“Unencumbered NOI” means, for any given period, the sum of (a) the aggregate NOI
attributable to all Unencumbered Assets for such period and (b) cash dividends
received by the Borrower or any of its Subsidiaries from RMR Inc. and Five Star
during such period.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Partythe
Borrower or any of its Subsidiaries) and in the case of the Borrower shall
include (without duplication) Indebtedness that does not constitute Secured
Indebtedness. Indebtedness secured solely by a pledge of Equity Interests in a
Subsidiary owning one or more Properties which is also recourse to the Borrower
or a Subsidiary shall not be treated as Secured Indebtedness.

 



- 30 -

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 12.24.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned orand
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.2.      General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. references
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Eastern time.

 



- 31 -

 

 

 

Section 1.3.Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate or the effect of any of the foregoing.

 

Section 1.4.Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

ARTICLE II. Credit Facility

 

Section 2.1.Revolving Loans.

 

(a)            Making of Revolving Loans. Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof. Each borrowing and Continuation under
Section 2.8. of, and each Conversion under Section 2.9. of Base Rate Loans into,
LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount. Notwithstanding the
immediately preceding two sentences but subject to Section 2.14., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Commitments. Within
the foregoing limits and subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)            Requests for Revolving Loans. Not later than 10:00 a.m. Eastern
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 10:00 a.m. Eastern time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

 



- 32 -

 

 

(c)            Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 11:00 a.m. Eastern time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Disbursement Instruction Agreement, not later
than 1:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

 

(d)            Assumptions Regarding Funding by Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan on the date and at the
time specified in Section 2.1.(c), then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. Notwithstanding the prior sentence,
if any Lender shall fail to make available to the Administrative Agent the
proceeds of a Revolving Loan on the date and at the time specified in
Section 2.1.(c) but shall make such proceeds available to the Administrative
Agent at a later time on such date, such Lender shall pay to the Administrative
Agent one day’s worth of interest computed in accordance with clause (i) of the
immediately preceding sentence, unless such Lender can provide evidence
reasonably satisfactory to the Administrative Agent that such Lender has timely
made such proceeds available to the Administrative Agent, including, without
limitation, a Fed Reference Number screen shot evidencing the date and time such
Lender’s wire was sent. If the Borrower and such Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

Section 2.2.Letters of Credit.

 

(a)            Letters of Credit. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., each Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower (which
may be issued in support of obligations of any Subsidiary of the Borrower)
during the period from and including the Effective Date to, but excluding, the
date 30 days prior to the Termination Date, one or more standby letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $50,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”); provided, that an Issuing Bank shall not be obligated to issue any
Letter of Credit if, after giving effect to such issuance, the aggregate Stated
Amount of the outstanding Letters of Credit issued by such Issuing Bank would
exceed the lesser of (i) 25% of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Lender.

 



- 33 -

 

 

(b)           Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower. Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the Termination Date, or
(ii) any Letter of Credit have an initial duration in excess of one year;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the Termination Date; provided, further, that a Letter of Credit may, as
a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Termination Date (any such Letter of Credit referred to as an “Extended
Letter of Credit”) so long as the Borrower delivers to the Administrative Agent
for the benefit of the applicable Issuing Bank no later than 30 days prior to
the Termination Date, Cash Collateral for such Letter of Credit for deposit into
the Letter of Credit Collateral Account in an amount equal to the Stated Amount
of such Letter of Credit; provided, that the obligations of the Borrower under
this Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Termination Date, such failure shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to the maximum Stated Amount
of such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit. The initial Stated Amount of each Letter
of Credit shall be at least $500,000 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).

 

(c)            Requests for Issuance of Letters of Credit. The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice at
least five (5) Business Days prior to the requested date of issuance of a Letter
of Credit, such notice to describe in reasonable detail the proposed terms of
such Letter of Credit and the nature of the transactions or obligations proposed
to be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall the applicable Issuing Bank be
required to issue the requested Letter of Credit prior to the date five
(5) Business Days following the date after which such Issuing Bank has received
all of the items required to be delivered to it under this subsection. An
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause the Administrative Agent or any
Lender to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each Letter of
Credit issued by it within a reasonable time after the date of issuance thereof.
To the extent any term of a Letter of Credit Document is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.

 



- 34 -

 

 

(d)            Reimbursement Obligations. Upon receipt by an Issuing Bank from
the beneficiary of a Letter of Credit issued by such Issuing Bank of any demand
for payment under such Letter of Credit and such Issuing Bank’s determination
that such demand for payment complies with the requirements of such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that an
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by an Issuing Bank of any payment in respect of any
Reimbursement Obligation, such Issuing Bank shall promptly pay to the
Administrative Agent for the account of each Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Commitment Percentage of such payment.

 

(e)            Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 11:00 a.m. Eastern time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)            Effect of Letters of Credit on Commitments. Upon the issuance by
an Issuing Bank of a Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 



- 35 -

 

 

(g)            Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations. In examining documents presented in
connection with drawings under Letters of Credit and making payments under
Letters of Credit issued by an Issuing Bank against such documents, such Issuing
Bank shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit. The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of the Issuing Banks, the Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank’s or Administrative Agent’s rights or powers hereunder. Any
action taken or omitted to be taken by an Issuing Bank under or in connection
with any Letter of Credit issued by such Issuing Bank, if taken or omitted in
the absence of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender. In this connection, the obligation of the Borrower to
reimburse an Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, any other Issuing Bank, the Administrative Agent,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.10., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, an Issuing Bank or any
Lender in respect of any liability incurred by the Administrative Agent, such
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, an Issuing Bank or any Lender with respect to any Letter
of Credit.

 



- 36 -

 



 

(h)            Amendments, Etc. The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by
such Issuing Bank shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the applicable Issuing
Bank and the Administrative Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

 

(i)            Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the issuance by an Issuing Bank of any Letter of Credit each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the applicable Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Bank to pay and discharge when due, to the extent and
in the manner set forth in the immediately following subsection (j) below, such
Lender’s Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Administrative Agent for the account of an Issuing Bank in respect of any
Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)            Payment Obligation of Lenders. Each Lender severally agrees to
pay to the Administrative Agent, for the account of each Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by such Issuing Bank under each Letter of Credit
issued by it to the extent such amount is not reimbursed by the Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d). If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Lender not
later than 10:00 a.m. Eastern time, then such Lender shall make such payment
available to the Administrative Agent not later than 1:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 12:00 p.m. Eastern time on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit. Each
such payment to the Administrative Agent for the account of an Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.

 



- 37 -

 

 

(k)            Information to Lenders. Promptly following any change in Letters
of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Lender and the
Borrower, a notice describing the aggregate amount of all Letters of Credit
issued by such Issuing Bank outstanding at such time. Upon the request of any
Lender from time to time, an Issuing Bank shall deliver any other information
reasonably requested by such Lender with respect to such Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Banks and
the Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or Administrative Agent to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
the immediately preceding subsection (j).

 

(l)            Extended Letters of Credit. Each Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 

Section 2.3.Swingline Loans.

 

(a)            Swingline Loans. Subject to the terms and conditions hereof,
including without limitation Section 2.14., each Swingline Lender severally and
not jointly agrees to make Swingline Loans to the Borrower, during the period
from the Effective Date to but excluding the Swingline Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such lesser amount beginbeing referred to as the “Swingline
Availability” of a given Swingline Lender) of (i) $100,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof and
(ii) the unused Commitment of such Swingline Lender in its capacity as a Lender
minus the aggregate outstanding principal amount of Loans of such Swingline
Lender in its capacity as a Lender. If at any time the aggregate principal
amount of the Swingline Loans made by a Swingline Lender outstanding at such
time exceeds the Swingline Availability of such Swingline Lender in effect at
such time, the Borrower shall immediately pay the Administrative Agent for the
account of such Swingline Lender the amount of such excess. The borrowing of a
Swingline Loan shall constitute usage of the Commitments, in an amount equal to
(i) for each Lender other than the Swingline Lender making such Swingline Loan,
each such Lender’s Commitment Percentage, multiplied by the outstanding amount
of such Swingline Loan and (ii) for the applicable Swingline Lender making such
Swingline Loan, the outstanding amount of such Swingline Loan. Subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)            Procedure for Borrowing Swingline Loans. The Borrower shall give
the Administrative Agent and the Swingline Lender selected by the Borrower to
make a Swingline Loan notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the applicable Swingline Lender and
the Administrative Agent no later than 10:00 a.m. Eastern time on the proposed
date of such borrowing. Any telephonic notice shall include all information to
be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the applicable Swingline Lender and the Administrative Agent by telecopy
on the same day of the giving of such telephonic notice. Not later than
11:00 a.m. Eastern time on the date of the requested Swingline Loan, the
applicable Swingline Lender will make the proceeds of such Swingline Loan
available to the Administrative Agent at its Principal Office in Dollars, in
immediately available funds for the account of the Borrower. The amount so
received by the Administrative Agent shall, subject to the satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, be made
available to the Borrower no later than 12:00 p.m. Eastern time on such date by
depositing same, in immediately available funds, in an account of the Borrower
designated by the Borrower in the Disbursement Instruction Agreement.

 



- 38 -

 

 

(c)            Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower and the applicable Swingline
Lender may agree (with written notice thereof to the Administrative Agent) from
time to time in writing. Interest on a Swingline Loan is solely for the account
of the Swingline Lender that made such Swingline Loan (except to the extent a
Lender acquires a participating interest in such Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
applicable Swingline Lender and the Borrower may otherwise agree in writing
(with written notice thereof to the Administrative Agent) in connection with any
particular Swingline Loan made by such Swingline Lender).

 

(d)            Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, or such other minimum amounts agreed to by a Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
that made such Swingline Loans and the Borrower may agree) and in connection
with any such prepayment, the Borrower must give such Swingline Lender and the
Administrative Agent prior written notice thereof no later than
11:00 a.m. Eastern time on the day prior to the date of such prepayment. The
Swingline Loans owing to a Swingline Lender shall, in addition to this
Agreement, be evidenced by a Swingline Note in favor of such Swingline Lender.

 

(e)            Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender that made such Swingline Loan and, in any event, within
five (5) Business Days after the date such Swingline Loan was made; provided,
that the proceeds of a Swingline Loan may not be used to pay a Swingline Loan.
Any Swingline Lender making demand for repayment of a Swingline Loan made by
such Swingline Lender shall notify the Administrative Agent of such demand on
the date such demand is made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as a Swingline Lender and the Borrower may agree in writing with respect to
Swingline Loans made by such Swingline Lender). In lieu of demanding repayment
of any outstanding Swingline Loan from the Borrower, the Swingline Lender that
made such Swingline Loan may, on behalf of the Borrower (which hereby
irrevocably directs each applicable Swingline Lender to act on its behalf for
such purpose), request a borrowing of Revolving Loans that are Base Rate Loans
from the Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection. Such Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
10:00 a.m. Eastern time at least one Business Day prior to the proposed date of
such borrowing. Promptly after receipt of such notice of borrowing of Revolving
Loans from a Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Lender of the proposed borrowing. Not
later than 11:00 a.m. Eastern time on the proposed date of such borrowing, each
Lender will make available to the Administrative Agent at the Principal Office
for the account of the applicable Swingline Lender, in immediately available
funds, the proceeds of the Revolving Loan to be made by such Lender. The
Administrative Agent shall pay the proceeds of such Revolving Loans to the
applicable Swingline Lender, which shall apply such proceeds to repay such
Swingline Loan. If the Lenders are prohibited from making Revolving Loans
required to be made under this subsection for any reason whatsoever, including
without limitation, the occurrence of any of the Defaults or Events of Default
described in Sections 10.1.(e) or (f), each Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the applicable Swingline Lender in Dollars and in immediately
available funds. A Lender’s obligation to purchase such a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, any
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1. (e) or (f)), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the applicable
Swingline Lender by any Lender, such Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the applicable Swingline
Lender’s demand therefor, and until such time as such Lender makes the required
payment, the applicable Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the applicable Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise).

 



- 39 -

 

 

Section 2.4.Rates and Payment of Interest on Loans.

 

(a)            Rates. The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

 

(ii)            during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)            Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 



- 40 -

 

 

(c)            Borrower Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.

 

Section 2.5.Number of Interest Periods.

 

There may be no more than 6 different Interest Periods outstanding at the same
time.

 

Section 2.6.Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 

Section 2.7.Prepayments.

 

(a)            Optional. Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

 

(b)            Mandatory.

 

(i)            Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Commitments,
the Borrower shall immediately upon demand pay to the Administrative Agent for
the account of the Lenders the amount of such excess.

 

(ii)            Amendment Period. No later than the third Business Day following
the date of receipt by the Borrower, any of its Subsidiaries or Unconsolidated
Affiliates of any Net Cash Proceeds at any time during the Amendment Period, the
Borrower shall (to the extent any Obligations remain outstanding) (A) give the
Administrative Agent written notice of the receipt of such Net Cash Proceeds and
(B) pay to the Administrative Agent one hundred percent (100%) of all such Net
Cash Proceeds, which prepayment shall be applied in accordance with
Section 2.7(b)(iii)(B).

 



- 41 -

 

 

 

(iiiii)         Application of Mandatory Prepayments.

 

(A)           Generally. Amounts paid under the preceding subsection (i) shall
be applied to pay all amounts of principal outstanding on the Loans and any
Reimbursement Obligations pro rata in accordance with Section 3.2. and if any
Letters of Credit are outstanding at such time, the remainder, if any, shall be
deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section 2.7(b) prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

(B)           Amendment Period. So long as no Event of Default has occurred and
is continuing, amounts paid under the preceding subsection (ii) shall be applied
as follows: (1) first, to repay the principal outstanding on Swingline Loans,
from nearest Swingline Maturity Date to latest Swingline Maturity Date, to the
full extent thereof, (2) second, to repay the principal outstanding on the
Revolving Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and then if any Letters of Credit are outstanding at such time, the
undrawn amount thereof deposited into the Letter of Credit Collateral Account
for application to any Reimbursement Obligations, in each such case, to the full
extent thereof, (3) third, to repay all other outstanding Obligations hereunder,
in the order and manner provided in Section 10.5, to the full extent thereof,
and (4) fourth, after all Obligations have been repaid in full, to the Borrower
to be retained and applied by the Borrower as it may, in its discretion, elect
(provided that any amounts so retained and applied by the Borrower may not be
applied in a manner that violates this Agreement).

 

(c)          No Effect on Derivatives Contracts. No prepayment of the Loans
pursuant to this Section or otherwise shall affect any of the Borrower’s
obligations under any Derivatives Contract entered into with respect to any of
the Loans.

 

Section 2.8.         Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

 



- 42 -

 

 

Section 2.9.         Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan of
one Type into a Revolving Loan of another Type; provided, however, a Base Rate
Loan may not be Converted into a LIBOR Loan if a Default or Event of Default
exists. Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount. Each such Notice of Conversion shall be given not later
than 10:00 a.m. Eastern time 3 Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

 

Section 2.10.       Notes.

 

(a)          Notes. Except in the case of a Lender that has requested not to
receive a Revolving Note, the Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by a Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of such
Swingline Lender.

 

(b)          Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)          Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.11.       Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than five
(5) Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Commitments shall not be less than $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”). Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction. The Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated. The
Borrower shall pay all interest on the Loans, and the Fees under
Section 3.5.(b) with respect to the amount of the Commitment being reduced,
accrued to the date of such reduction or termination of the Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4.

 



- 43 -

 

 

Section 2.12.       Extension of Termination Date.

 

The Borrower shall have the right, exercisable one time, to extend the current
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Termination Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (x) no Default or Event of Default shall exist and
(y) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (ii) the
Borrower shall have paid the Fees payable under Section 3.5.(d). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses
(i)(x) and (i)(y).

 

Section 2.13.       Expiration Date of Letters of Credit Past Commitment
Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder with respect to which the
Borrower has not complied with the conditions set forth in the second proviso of
the second sentence of Section 2.2.(b), the Borrower shall, on such date, pay to
the Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Banks, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the
aggregate Stated Amount of such Letters of Credit for deposit into the Letter of
Credit Collateral Account.

 

Section 2.14.       Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time.

 



- 44 -

 

 

Section 2.15.       Increase in Commitments.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request increases in the aggregate amount of the Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Commitments shall not exceed $2,000,000,000 (less
the aggregate amount of reductions of Commitments effected pursuant to
Section 2.11.). Each such increase in the Commitments must be an aggregate
minimum amount of $50,000,000 and integral multiples of $10,000,000 in excess
thereof. The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of such increase in the Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Commitment or provide a new Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender is increasing its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or in the case of an
existing Lender, increases its Commitment) (and as a condition thereto) purchase
from the other Lenders its Commitment Percentage (determined with respect to the
Lenders’ respective Commitments and after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Lenders under
Section 2.2.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans. Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and
(z)  the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate, partnership, member
and other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrower and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; and (iii) new Revolving
Notes executed by the Borrower, payable to any new Lenders and replacement
Revolving Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments, in the amount of such Lender’s Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.15., any Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 



- 45 -

 

 

Section 2.16.       Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. Payments, Fees and Other General Provisions

 

Section 3.1.         Payments.

 

(a)          Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
5:00 p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 12:00 p.m. Eastern time on
such date or (ii) by 5:00 p.m. Eastern time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 12:00 p.m. Eastern time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)          Presumptions Regarding Payments by Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or such
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 



- 46 -

 

 

Section 3.2.         Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b), the first
sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Commitments under
Section 2.11. shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Revolving Loans held by them, provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans shall be
made for the account of the Lenders, pro rata in accordance with the amounts of
interest on such Revolving Loans then due and payable to the respective Lenders;
(d) the making, Conversion and Continuation of Revolving Loans of a particular
Type (other than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Lender’s portion
of each such Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be in accordance with their respective Commitment
Percentages; and (f) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.2., shall be in accordance with
their respective Commitment Percentages. All payments of principal, interest,
fees and other amounts in respect of the Swingline Loans shall be for the
account of the applicable Swingline Lender only (except to the extent any Lender
shall have acquired a participating interest in any such Swingline Loan pursuant
to Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests). Any payment or prepayment of principal or
interest made during the existence of a Default or Event of Default shall be
made for the account of the Lenders and the Issuing Banks in accordance with the
order set forth in Section 10.5.

 

Section 3.3.         Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 



- 47 -

 

 

Section 3.4.         Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.         Fees.

 

(a)          Closing Fee. On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

 

(b)          Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Commitments (whether or not utilized) times a rate per annum equal
to the Applicable Facility Fee. Such fee shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Termination Date or any earlier date of termination of
the Commitments or reduction of the Commitments to zero. The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

 

(c)          Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full. In addition to such fees, the Borrower shall pay to the
applicable Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than $1,000. The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to the applicable Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the applicable Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or any other
transaction relating thereto.

 

(d)          Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.12., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to fifteen
one-hundredths of one percent (0.15%) of the amount of such Lender’s Commitment
(whether or not utilized). Such fee shall be due and payable in full on the date
the Administrative Agent receives the Extension Request pursuant to such
Section.

 



- 48 -

 

 

(e)          Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.         Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.         Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.3.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.         Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.         Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders.

 



- 49 -

 

 

(b)          Defaulting Lender Waterfall. Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3.12.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
any Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.2.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)          Certain Fees.

 

(i)            No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(ii)            Each Defaulting Lender shall be entitled to receive any Fee
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

 



- 50 -

 

 

(iii)            With respect to any Fee not required to be paid to any
Defaulting Lender pursuant to the immediately preceding clauses (i) or (ii), the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and each Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

 

(d)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 12.22., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)          Cash Collateral, Repayment of Swingline Loans.

 

(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)            At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
applicable Issuing Bank (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to the immediately
preceding subsection (d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the aggregate Fronting Exposure of such
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time.

 

(iii)            The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the Issuing Banks, and agree to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 



- 51 -

 

 

 

(iv)           Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(v)            Cash Collateral (or the appropriate portion thereof) provided to
reduce an Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the applicable Issuing Bank that there exists
excess Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the applicable Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

(f)            Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Swingline Lenders and the Issuing Banks agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with their respective Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(g)            New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 3.10.         Taxes; Foreign Lenders.

 

(a)            Issuing Banks. For purposes of this Section, the term “Lender”
includes the Issuing Banks and the term “Applicable Law” includes FATCA.

 

(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 



- 52 -

 

 

 

(c)            Payment of Other Taxes by the Borrower. The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)            Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient (whether directly or
pursuant to Section 3.10.(e)(i)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that neither the Borrower nor any other Loan Party shall be liable to indemnify
any Lender or Participant for any Taxes attributable to Lender’s failure to
comply with the provisions of Section 12.6. relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.6. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)            Status of Lenders.

 

  (i)            Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 



- 53 -

 

 

(ii)            Without limiting the generality of the foregoing:

 

 (A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

 (B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit K-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

 



- 54 -

 

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund for or on behalf of, any indemnifying party or any other
Person.

 



- 55 -

 

 

(i)            Survival. Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)            FATCA Determination. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

ARTICLE IV. Yield Protection, Etc.

 

Section 4.1.           Additional Costs; Capital Adequacy.

 

(a)            Capital Adequacy. If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or the participations in Letters of Credit or Swingline Loans
held by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(b)            Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or, maintaining, continuing or converting of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit, compulsory
loan insurance charge, or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBORthe
interest rate for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) imposes on any Lender or the
London interbank market, any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 



- 56 -

 

 

(c)            Lender’s Suspension of LIBOR Loans. Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)            Additional Costs in Respect of Letters of Credit. Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any taxTax (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the applicable Issuing Bank of issuing
(or any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by an Issuing Bank or any Lender hereunder in
respect of any Letter of Credit, then, upon demand by such Issuing Bank or such
Lender, the Borrower shall pay promptly, and in any event within 3 Business Days
of demand, to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)            Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of a Lender, to notify the
Administrative Agent) of any event occurring after the Agreement Date entitling
the Administrative Agent, such Issuing Bank or such Lender to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, any Issuing
Bank or any Lender to give such notice shall not release the Borrower from any
of its obligations hereunder (and in the case of a Lender, to the Administrative
Agent); provided, further, that notwithstanding the foregoing provisions of this
Section, the Administrative Agent or a Lender, as the case may be, shall not be
entitled to compensation for any such amount relating to any period ending more
than six months prior to the date that the Administrative Agent or such Lender,
as applicable, first notifies the Borrower in writing thereof or for any amounts
resulting from a change by any Lender of its Lending Office (other than changes
required by Applicable Law). The Administrative Agent, each Issuing Bank and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of an Issuing Bank or a Lender to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such Issuing
Bank or such Lender, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error. The
Borrower shall pay the Administrative Agent, any such Issuing Bank and/or any
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 



- 57 -

 

 

Section 4.2.           Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)            the Administrative Agent shall determine (which determination
shall be conclusive absent manifest error) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period, or the Administrative
Agent reasonably determines (which determination shall be conclusive absent
manifest error) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

 

(b)            the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period,

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans, unless and until the
Administrative Agent or such Lender, as the case may be, gives notice as
provided in Section 4.5. that such condition no longer exists, and, so long as
such condition remains in effect, the Lenders or such Lender’s LIBOR Loans, as
the case may be, shall be treated in accordance with Section 4.5.

 

Section 4.3.            Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).

 



- 58 -

 

 

Section 4.4.           Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)            any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)            any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

 

Section 4.5.           Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)            all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 



- 59 -

 

 

Section 4.6.            Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(bc) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections,
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 12.7.,
requires the vote of such Lender, and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver or (d) a Lender becomes a
Defaulting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.2.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, and such Affected Lender shall promptly execute all
documents reasonably requested to surrender and transfer such interest to the
purchaser or assignee thereof, including an appropriate Assignment and
Assumption, but at no time shall the Administrative Agent, such Affected Lender
nor any other Lender nor any Titled Agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 4.1. or
4.4.) with respect to any period up to the date of replacement.

 

Section 4.7.            Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.            Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 



- 60 -

 

 

ARTICLE V. Conditions Precedent

 

Section 5.1.            Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)            The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

 (i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)            Revolving Notes executed by the Borrower, payable to each Lender
(other than any Lender that has requested that it not receive a Revolving Note)
and complying with the terms of Section 2.10.(a) and the Swingline Note executed
by the Borrower;

 

(iii)           the Guaranty executed by each of the Guarantors initially to be
a party thereto;

 

(iv)           an opinion of Sullivan & Worcester LLP, and an opinion of Saul
Ewing LLP, special Maryland counsel, in each case, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering such matters as the Administrative Agent may reasonably request;

 

(v)            the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(viii)         copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 



- 61 -

 

 

(ix)            a Compliance Certificate calculated as of the Effective Date on
a pro forma basis for the Borrower’s fiscal quarter ending March 31, 2017;

 

(x)             a Disbursement Instruction Agreement effective as of the
Agreement Date;

 

(xi)            [intentionally omitted];

 

(xii)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiii)          the Borrower Letter executed by the Borrower; and

 

(xiv)          such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(b)            In the good faith judgment of the Administrative Agent:

 

(i)             there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)            no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)            the Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

 

(iv)           the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

 



- 62 -

 

 

(v)            there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 

Section 5.2.            Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue, to extend the expiration date of, or to increase the Stated Amount of,
Letters of Credit are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the applicable
Swingline Lender and the Administrative Agent shall have received a timely
Notice of Swingline Borrowing. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued, extended or increased that all conditions to the making of
such Loan or issuing of, extending or increasing of such Letter of Credit
contained in this Article V. have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the conditions precedent for initial Loans set forth in Sections 5.1. and
5.2. that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.

 

ARTICLE VI. Representations and Warranties

 

Section 6.1.            Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)            Organization; Power; Qualification. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 



- 63 -

 

 

(b)            Ownership Structure. Part I of Item 6.1.(b) of the Borrower
Letter is, as of the Agreement Date, a complete and correct list of all
Subsidiaries of the Borrower setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is an
Excluded Subsidiary and/or a Foreign Subsidiary. As of the Agreement Date,
except as disclosed in such Item of the Borrower Letter, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Item, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person. As of
the Agreement Date, Part II of Item 6.1.(b) of the Borrower Letter correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

 

(c)            Authorization of Loan Documents and Borrowings. The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder. The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)            Compliance of Loan Documents with Laws. The execution, delivery
and performance of this Agreement, the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.

 

(e)            Compliance with Law; Governmental Approvals. Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 



- 64 -

 

 

(f)            Title to Properties; Liens. Each of the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets. As of the Agreement Date,
there are no Liens against any assets of the Borrower, any Subsidiary or any
other Loan Party except for Permitted Liens.

 

(g)            Existing Indebtedness. As of the Agreement Date, the Borrower,
the other Loan Parties and the other Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

(h)            [Intentionally Omitted.]

 

(i)            Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes. All federal, state and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed (after taking into account any extensions
of time within which to file such tax returns), and all federal, state and other
taxes, assessments and other governmental charges or levies upon, each Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
or non-filing which is at the time permitted under Section 7.6. As of the
Agreement Date, none of the United States income tax returns of the Borrower,
any other Loan Party or any other Subsidiary is under audit. All charges,
accruals and reserves on the books of the Borrower, the other Loan Parties and
the other Subsidiaries in respect of any taxes or other governmental charges are
in accordance with GAAP.

 

(k)            Financial Statements. The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2016, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal year ended on such date, with the opinion thereon of
Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2017, and the related unaudited consolidated statements of operations,
and cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
quarter ended on such date. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 



- 65 -

 

 

(l)              No Material Adverse Change. Since December 31, 2016, there has
been no material adverse change in the consolidated financial condition, results
of operations or business of the Borrower and its consolidated Subsidiaries
taken as a whole; provided that, during the Amendment Period, any such
determination under this clause (l) shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that (i) such event or
circumstance has been disclosed in writing by the Borrower to the Lenders or
publicly, or in the public domain, prior to the First Amendment Effective Date
and (ii) the scope of such adverse effect is not materially greater than that
which has been disclosed. Each of the Borrower, the other Loan Parties, and the
Borrower and its Subsidiaries taken as a whole is, Solvent.

 

(m)            REIT Status. The Borrower qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Borrower to maintain its
status as a REIT.

 

(n)            ERISA.

 

 (i)             Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

 (ii)            With respect to any Benefit Arrangement that is a retiree
welfare benefit arrangement, all amounts have been accrued on the applicable
ERISA Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

 (iii)            Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 



- 66 -

 

 

 

(o)            Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)            Environmental Laws. In the ordinary course of business and from
time to time each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including without limitation,
its respective Properties. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common-law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which reasonably could be expected to
have a Material Adverse Effect. NoneAs of the Agreement Date, none of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. No
Hazardous Materials have been transported, released, discharged or disposed on
any of the Properties other than (x) in compliance with all applicable
Environmental Laws or (y) as could not reasonably be expected to have a Material
Adverse Effect.

 

(q)            Investment Company. None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock. None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 



- 67 -

 



 

(s)            Affiliate Transactions. Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

 

(t)             Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

(u)            Business. As of the Agreement Date, the Borrower, its
Subsidiaries and the other Loan Parties are engaged primarily in the business of
the acquisition, financing (including mortgage financing), and ownership of
Senior Housing Assets, medical office buildings and wellness centers, and other
businesses activities incidental thereto.

 

(v)            Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)           Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements, and information of a general economic or industry
specific nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, taken as a whole,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact is known to any Loan Party which has had, or may in the future have (so
far as any Loan Party can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders or in
the public domain. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.

 



- 68 -

 

 

(x)            Not Plan Assets; No Prohibited Transactions. None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

 

(y)            Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

 

(yi)          Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of
(i) the Borrower, any other Loan Party, any Subsidiary, any of their respective
directors, or officers, employees or, to the knowledge of the Borrower, any of
the Borrower’s or any Subsidiary’s employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079Affiliates, or (ii) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is controlled by
or is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.

 

(2001) or (C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). Theii)
     Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
and its Subsidiaries and their respective directors, officers, employees and,
agents (in their capacities as such) withand, to the knowledge of the Borrower,
any Affiliates with all Anti-Corruption Laws, Anti-TerrorismAnti-Money
Laundering Laws and applicable Sanctions, and.

 

the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and applicable Sanctions in all material respects. None of the Borrower or
any Subsidiary is, or derives any of its assets or operating income from
investments in or transactions with, a Sanctioned Person and none of the
respective directors, officers, or to the knowledge of the Borrower, employees
or agents of the Borrower or any of its Subsidiaries is a Sanctioned
Person.(iii)      Each of the Borrower and its Subsidiaries, each director,
officer, employee, agent and, to the knowledge of the Borrower, any Affiliate of
Borrower and each such Subsidiary, is in compliance with all Anti-Corruption
Laws, Anti-Money Laundering Laws in all respects and applicable Sanctions.

 



- 69 -

 

 

(iv)           No proceeds of any Loans have been used, directly or indirectly,
by the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 9.11(b).

 

(z)            Unencumbered Assets. As of the Agreement Date, Item 6.1.(z) of
the Borrower Letter is a correct and complete list of all Unencumbered Assets.
Each of the Properties included by the Borrower in calculations of Unencumbered
Asset Value satisfies all of the requirements contained in the definition of
“Unencumbered Asset”.

 

(aa)          Beneficial Ownership Certification. As of the First Amendment
Effective Date, all information included in the Beneficial Ownership
Certification is true and correct to the knowledge of the officer of the
Borrower that executes such certification.

 

(bb)          Affected Financial Institutions. None of the Borrower or any of
its Subsidiaries is an Affected Financial Institution.

 

Section 6.2.            Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. Affirmative Covenants

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.           Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 



- 70 -

 

 

Section 7.2.           Compliance with Applicable Law and Material Contracts;
Beneficial Ownership Regulation.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-TerrorismAnti-Money Laundering
Laws and applicable Sanctions. Borrower will (x) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Borrower qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (y) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.

 

Section 7.3.           Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.           Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.           Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 



- 71 -

 

 

Section 7.6.           Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

 

Section 7.7.           Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.           Use of Proceeds.

 

The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness, the direct or indirect acquisition of properties, working capital
and for other general business purposes.

 

Section 7.9.           Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply with all Environmental Laws and all Governmental
Approvals the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take, or cause to be taken, all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 



- 72 -

 

 

Section 7.10.         Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.         REIT Status.

 

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.12.         Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

Section 7.13.         Guarantors.

 

(a)            Within 10 days after the date on which any of the following
conditions first applies to any Subsidiary that is not already a Guarantor, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary (or if the Guaranty is not then in
existence, a Guaranty executed by such Subsidiary) and (ii) the items that would
have been delivered under subsections (iv) through (viii), (x) and (xiv) of
Section 5.1.(a) and Section 5.1.(b)(iv) if such Subsidiary had been required to
be a Guarantor on the Agreement Date:

 

(x)            such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or any other Subsidiary of the
Borrower; provided, that a Subsidiary shall not be required to become a
Guarantor under this clause (x) if such Subsidiary is an Excluded Subsidiary
that has Guaranteed, or otherwise become obligated in respect of, any
Indebtedness of another Excluded Subsidiary; or

 

(y)            such Subsidiary (A) owns an Unencumbered Asset or other asset the
value of which is included in the determination of Unencumbered Asset Value and
(B) or any other Subsidiary directly or indirectly owning any Equity Interest in
such Subsidiary, has incurred, acquired or suffered to exist, any Indebtedness
that is not Nonrecourse Indebtedness.

 



- 73 -

 

 

(b)            The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

ARTICLE VIII. Information

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.          Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the close of each of the first, second and third fiscal quarters of the
Borrower) commencing with the fiscal quarter ending June 30, 2017, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).
Together with such financial statements, the Borrower shall deliver reports, in
form and detail satisfactory to the Administrative Agent, setting forth: (a) a
statement of Funds From Operations for the fiscal quarter then ending; (b) a
listing of capital expenditures made during the fiscal quarter then ended; and
(c) a listing of all Properties acquired during such fiscal quarter, including
the net operating income of each such Property, acquisition costs and related
mortgage debt, if any.

 

Section 8.2.           Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst & Young LLPDeloitte or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of DeloitteErnst & Young
LLP, PricewaterhouseCoopers and KPMG shall be acceptable to the Administrative
Agent), whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit. Together with such financial statements, the Borrower shall
deliver a report, certified by the chief financial officer or chief accounting
officer of Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Net Operating Income for each Property
for such fiscal year.

 



- 74 -

 



 

Section 8.3.           Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit J (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1. (including, for the avoidance of
doubt, Section 9.1(f) for financial covenant compliance during the Amendment
Period or for which the Amendment Period Termination Date is the applicable
determination date); and (b) stating that, to the best of his or her knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure. The Borrower shall also deliver a
certificate (an “Unencumbered Asset Certificate”) executed by the chief
financial officer of the Borrower that: (i) sets forth a list of all
Unencumbered Assets; and (ii) certifies that all Unencumbered Assets so listed
fully qualify as such under the applicable criteria for inclusion as an
Unencumbered Assets.

 

Section 8.4.           Other Information.

 

(a)            Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, and in any event, all management reports;

 

(b)            Within five (5) Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)            Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)            If any ERISA Event shall occur that individually, or together
with any other ERISA Event that has occurred, could reasonably be expected to
have a Material Adverse Effect, a certificate of the chief executive officer or
chief financial officer of the Borrower setting forth details as to such
occurrence and the action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take;

 



- 75 -

 

 

(e)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)            Prompt notice of any change in the senior management of the
Borrower, any other Loan Party or any other Subsidiary, and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary which has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(h)            Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof: (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower, any Subsidiary or any other Loan Party under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

(i)             Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;

 

(k)            [Intentionally Omitted];

 

(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(m)            Promptly, upon the Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

(n)            Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act;

 

(o)            Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, in each case, where the matters
covered by such notice(s) under clauses (i) through (iv), whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and

 



- 76 -

 

 

 

(p)           [Intentionally Omitted];

 

(q)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.           Electronic Delivery of Certain Information.

 

(a)            Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or any Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically (other than by e-mail) shall be
deemed to have been delivered (A) with respect to deliveries made pursuant to
Sections 8.1., 8.2., 8.4.(b) and 8.4.(c) by proper filing with the Securities
and Exchange Commission and available on www.sec.gov, on the date of filing
thereof and (B) with respect to all other electronic deliveries (other than
deliveries made by e-mail), twenty-four (24) hours after the date and time on
which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or the Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an e-mail address specified from time to time by the Administrative
Agent and provides a link thereto provided (x) if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of 
10:00 a.m. Eastern time on the next business day for the recipient and (y) if
the deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient. Notwithstanding anything contained herein,
the Borrower shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 



- 77 -

 

 

Section 8.6.           Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.           USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE IX. Negative Covenants

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.           Financial Covenants.

 

(a)            Leverage Ratio. The(i) For any fiscal quarter ending before
June 30, 2020 and any fiscal quarter ending after the Amendment Period, the
Borrower shall not permit the ratio of (ix) Total Indebtedness to (iiy) Total
Asset Value to exceed 0.60 to 1.00 at any time; provided, however, that if such
ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then
the Borrower shall be deemed to be in compliance with this subsection (a)(i) so
long as (iA) the Borrower completed a Material Acquisition during the fiscal
quarter, or the fiscal quarter immediately preceding the fiscal quarter, in
which such ratio first exceeded 0.60 to 1.00, (iiB) such ratio does not exceed
0.60 to 1.00 for a period of more than three consecutive fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition was
completed, (iiiC) the Borrower has not maintained compliance with this
subsection (a)(i) in reliance on this proviso more than two times during the
term of this Agreement and (ivD) such ratio is not greater than 0.65 to 1.00 at
any time., and (ii) for the fiscal quarter ending June 30, 2020 and any
subsequent fiscal quarter ending during the Amendment Period (including, for the
avoidance of doubt, financial covenant compliance for which the Amendment Period
Termination Date is the applicable determination date), the Borrower shall not
permit the ratio of (x) Total Indebtedness to (y) Total Asset Value to exceed
0.70 to 1.00 at any time; provided, however, that if such ratio is greater than
0.70 to 1.00 but is not greater than 0.75 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a)(ii) so long as (A) the
Borrower has not previously maintained compliance with this
subsection (a)(ii) in reliance on this proviso two times during the Amendment
Period and (B) such ratio is not greater than 0.75 to 1.00 at any time.

 

(b)            Minimum Fixed Charge Coverage Ratio. The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the
Borrowerapplicable test period most recently ending to (ii) Fixed Charges for
such period, to be less than (x) for the fiscal quarter ending June 30, 2020 and
any subsequent fiscal quarter during the Amendment Period (including, for the
avoidance of doubt, financial covenant compliance for which the Amendment Period
Termination Date is the applicable determination date), 1.25 to 1.00 at any time
or (y) for any other fiscal quarter, 1.50 to 1.00 at any time.

 



- 78 -

 

 

(c)            Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.40 to 1.00 at any time.

 

(d)            Unencumbered Leverage Ratio. The(i) For any fiscal quarter ending
before June 30, 2020 and any fiscal quarter ending after the Amendment Period,
the Borrower shall not permit the ratio of (ix) Unsecured Indebtedness of the
Borrower and its Subsidiaries to (iiy) Unencumbered Asset Value, to be greater
than 0.60 to 1.00 at any time; provided, however, that if such ratio is greater
than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall
be deemed to be in compliance with this subsection (ad)(i) so long as (iA) the
Borrower completed a Material Acquisition during the fiscal quarter, or the
fiscal quarter immediately preceding the fiscal quarter, in which such ratio
first exceeded 0.60 to 1.00, (iiB) such ratio does not exceed 0.60 to 1.00 for a
period of more than three consecutive fiscal quarters immediately following the
fiscal quarter in which such Material Acquisition was completed, (iiiC) the
Borrower has not maintained compliance with this subsection (ad)(i) in reliance
on this proviso more than two times during the term of this Agreement and
(ivD) such ratio is not greater than 0.65 to 1.00 at any time., and (ii) for the
fiscal quarter ending June 30, 2020 and any subsequent fiscal quarter ending
during the Amendment Period (including, for the avoidance of doubt, financial
covenant compliance for which the Amendment Period Termination Date is the
applicable determination date), the Borrower shall not permit the ratio of
(x) Unsecured Indebtedness of the Borrower and its Subsidiaries to
(y) Unencumbered Asset Value, to be greater than 0.70 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.70 to 1.00 but is not
greater than 0.75 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (d)(ii) so long as (A) the Borrower has not previously
maintained compliance with this subsection (d)(ii) in reliance on this proviso
two times during the Amendment Period and (B) such ratio is not greater than
0.75 to 1.00 at any time.

 

(e)            Unencumbered Interest Coverage Ratio. The Borrower shall not
permit the ratio of (i) Unencumbered NOI to (ii) Unsecured Debt Service for the
Borrower’s fiscal quarter most recently ending, to be less than (x) for the
fiscal quarter ending June 30, 2020 and any subsequent fiscal quarter ending
during the Amendment Period (including, for the avoidance of doubt, financial
covenant compliance for which the Amendment Period Termination Date is the
applicable determination date), 1.50 to 1.00 at any time; provided, however,
that if such ratio is less than 1.50 to 1.00 but is not less than 1.35 to 1.00,
then the Borrower shall be deemed to be in compliance with this
subsection (e)(x) so long as (A) the Borrower has not previously maintained
compliance with this subsection (e)(x) in reliance on this proviso two times
during the Amendment Period and (B) such ratio is not less than 1.35 to 1.00 at
any time, or (y) for any other fiscal quarter, 1.75 to 1.00 at any time.

 

(f)            [Intentionally Omitted.]Minimum Liquidity. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, at all
times during the Amendment Period, the Borrower shall maintain Liquidity of not
less than $200,000,000.

 

(g)            [Intentionally Omitted.]

 

(h)            [Intentionally Omitted.]

 



- 79 -

 

 

(i)             Dividends and Other Restricted Payments. Subject to the
following sentence, if an Event of Default exists, the Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payments except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and to avoid the
imposition of income or excise taxes imposed under Sections 857(b)(1),
857(b)(3) and 4981 of the Internal Revenue Code, and Subsidiaries may pay
Restricted Payments to the Borrower or any other Subsidiary. If an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person except that Subsidiaries may pay
Restricted Payments to the Borrower or any other Subsidiary and, in the case of
SNH Innovation LLC or any other non-Wholly Owned Subsidiary, to each other owner
of Equity Interests of SNH Innovation LLC or such other non-Wholly Owned
Subsidiary pro rata based on the relative ownership interests.

 

Commencing with the fiscal quarter ended June 30, 2020 and for each fiscal
quarter thereafter, the applicable testing period for the covenants set forth in
Sections 9.1(a) through (e) (including the related defined terms) shall be based
upon the fiscal quarter of the Borrower most recently ending and the three
immediately preceding fiscal quarters; provided, however, that immediately
following the Amendment Period Termination Date, the applicable testing period
for the covenants set forth in Sections 9.1(a) through (e) (including the
related defined terms) shall be modified as follows: (i) for the first fiscal
quarter ending after the Amendment Period, based upon the fiscal quarter of the
Borrower most recently ending, annualized, (ii) for the second fiscal quarter
ending after the Amendment Period, based upon the fiscal quarter of the Borrower
most recently ending and the immediately preceding fiscal quarter, annualized,
(iii) for the third fiscal quarter ending after the Amendment Period, based upon
the fiscal quarter of the Borrower most recently ending and the two immediately
preceding fiscal quarters, annualized, and (iv) for the fourth fiscal quarter
ending after the Amendment Period and for each fiscal quarter thereafter, based
upon the fiscal quarter of the Borrower most recently ending and the three
immediately preceding fiscal quarters. Notwithstanding the foregoing, the
applicable testing period for determining compliance with the covenants
contained in Sections 9.1(a)(i), (b)(y), (d)(i), (e)(y), (f) and (i) for the
purposes of determining whether the conditions to the occurrence of the
Amendment Period Early Termination Date have been met shall be the three
consecutive fiscal months of the Borrower immediately preceding the Amendment
Period Early Termination Date, annualized.

 

Section 9.2.           Negative Pledge.

 

(a)            The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)            The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B) is secured
by a Lien permitted to exist under the Loan Documents, and (y) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) the organizational
documents or other agreements binding on any Subsidiary that is not a Wholly
Owned Subsidiary (but only to the extent such Negative Pledge covers any Equity
Interest in such Subsidiary or the property or assets of such Subsidiary);
(iii) an agreement relating to the sale of a Subsidiary or assets pending such
sale, provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale or (iv) a Negative
Pledge contained in any agreement that evidences unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to
those restrictions contained in the Loan Documents.

 



- 80 -

 

 

Section 9.3.           Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in (A) any Loan Document, (B) any other agreement evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in
Section 9.1.(i) and Section 9.4. of this Agreement and Section 13 of the
Guaranty and (C) the organizational documents or other agreements binding on or
applicable to any Subsidiary that is not a Wholly Owned Subsidiary (but only to
the extent such encumbrance or restriction covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary), and (ii) with respect
to clause (d), (A) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any Subsidiary in the
ordinary course of business or (B) transfer restrictions in any agreement
relating to the sale of a Subsidiary or assets pending such sale or relating to
Indebtedness secured by a Lien on assets that the Borrower or a Subsidiary may
create, incur, assume or permit or suffer to exist under Section 9.2.(a);
provided that in the case of this clause (B), the restrictions apply only to the
Subsidiary or the assets that are the subject of such sale or Lien, as the case
may be. Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any other Loan Party or any other Subsidiary
relating to the Indebtedness of any Subsidiary permitted to be incurred
hereunder, which provision subordinates any rights of Borrower, other Loan Party
or any other Subsidiary to payment from such Subsidiary to the payment in full
of such Indebtedness.

 

Section 9.4.           Merger, Consolidation, Sales of Assets and Other
Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)            any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower), including, for the avoidance of doubt, the
sale, transfer or other disposition of the capital stock of or other Equity
Interests in any Subsidiary of the Borrower, so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)            the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 



- 81 -

 

 

(c)            a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower);
and

 

(d)            the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 

Section 9.5.           Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.           Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.           Modifications of Organizational Documents, Business
Management Agreement and Property Management Agreement and Other Material
Contracts.

 

(a)            The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.

 

(b)            The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.           Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s), (b) transactions among the Borrower and any Wholly Owned
Subsidiary or among Wholly Owned Subsidiaries or (c) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 



- 82 -

 

 

Section 9.9.           Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.        Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish a hedge in respect of liabilities, commitments
or assets held or reasonably anticipated by the Borrower, such other Loan Party
or such other Subsidiary.

 

Section 9.11.         Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 

(a)            No part of the proceeds of any of the Loans or any other
extension of credit hereunder shall be used for purchasing or carrying margin
stock (within the meaning of Regulation T, U or X of the Board of Governors of
the Federal Reserve System) or for any purpose which violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System. If
requested by the Administrative Agent or any Lender (through the Administrative
Agent), the Borrower shall promptly furnish to the Administrative Agent and each
requesting Lender a statement in conformity with the requirements of Form G-3 or
Form U-1, as applicable, under Regulation U of the Board of Governors of the
Federal Reserve System.

 

(b)            The Borrower shall not use, and shall ensure that its
Subsidiaries and Unconsolidated Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loans or any other extension of credit hereunder, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 9.12.         Amendment Period.

 

 Notwithstanding anything to the contrary contained herein, at all times during
the Amendment Period, the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary or Unconsolidated Affiliate to do any of the
following without the prior written consent of the Requisite Lenders:

 



- 83 -

 

 

(a)            incur any additional Indebtedness (including, without limitation,
any increase in the Commitments pursuant to Section 2.15), other than
(i) borrowings of Loans in accordance with the terms hereof, (ii) pursuant to a
Stimulus Transaction, (iii) any other incurrence by the Borrower or any
Subsidiary or Unconsolidated Affiliate of secured or unsecured Indebtedness, in
each case, provided that (A) any such Indebtedness has an initial term of at
least three (3) years, (B) no scheduled principal repayments or other mandatory
prepayments in respect of such Indebtedness are required to be paid, nor will be
paid, by the Borrower within the first three (3) years following the date of
incurrence thereof (other than, in the case of Nonrecourse Indebtedness,
principal repayments scheduled over a period of fifteen (15) years or more),
(C) the proceeds thereof are applied in accordance with Section 2.7(b)(iii)(B),
(D) no Default or Event of Default has occurred and is continuing or would
result therefrom, (E) if any such Indebtedness is secured by a mortgage, deed of
trust, deed to secure debt or other similar instrument or agreement creating a
Lien on Property, such Indebtedness shall be Nonrecourse Indebtedness, and
(F) if any issuance of notes by the Borrower in reliance on this clause (iii) is
secured by a pledge of the Borrower’s equity interests in one or more
Subsidiaries of the Borrower, within 15 days of the date of issuance of such
pledge, the Borrower shall deliver to the Administrative Agent a pledge
agreement in form and substance satisfactory to the Administrative Agent
granting as security for the Obligations an equal and ratable Lien in favor of
the Administrative Agent, for the benefit of the Lenders, on all such equity
interests pledged in connection with such issuance of notes, together with all
other schedules, supplements, instruments, certificates, intercreditor
agreements, filings, opinions or information in connection therewith as required
by any such pledge agreement or as reasonably requested by the Administrative
Agent, and (iv) subject to Section 7.13, the Guarantee by any Subsidiary of the
Borrower of any issuance of notes by the Borrower pursuant to the foregoing
clause (iii).

 

(b)            acquire any real property or make any other Investments of any
kind (other than cash, Cash Equivalents and similar investments), other than:
(i) renovations, repositionings or improvements to or in respect of any
Property, (ii) leasing and tenant improvement costs to be paid by the Borrower
or its Subsidiaries (or its Ownership Share thereof to be paid by Unconsolidated
Affiliates), (iii) maintenance capital expenditures and repairs to be paid by
Borrower or its Subsidiaries (or its Ownership Share thereof to be paid by
Unconsolidated Affiliates), and (iv) if Five Star conducts an equity offering,
the acquisition by the Borrower of such minimum number of additional shares of
Five Star as would permit the Borrower to retain pro rata ownership of 34% of
Five Star (the foregoing clauses (i) through (iv), collectively, the “Permitted
Capital Expenditures”);

 

(c)            make any Restricted Payments, provided that (i) the Borrower may
declare and make cash distributions to its shareholders in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.11. and to avoid the imposition of income or excise
taxes imposed under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal
Revenue Code, (ii) the Borrower shall be permitted to make Restricted Payments
of not more than $0.01 per share in cash to the holders of its capital stock
following the end of each fiscal quarter of Borrower, and (iii) any Subsidiary
or Unconsolidated Affiliate may make Restricted Payments to the Borrower or any
Subsidiary of the Borrower (and, in the case of any Subsidiary that is not a
Wholly Owned Subsidiary, to each other owner of equity interests in such
Subsidiary pro rata based on such owner’s Ownership Share) (the foregoing
clauses (i) through (iii), collectively, the “Permitted Restricted Payments”);
and

 

(d)            take any action, or refrain from taking any action, that would be
prohibited during a Default or Event of Default, including, without limitation,
mergers, liquidations, liens, encumbrances, releases, and certain transfers in
each case which would otherwise be permitted hereunder, other than (i) the
borrowing of Revolving Loans or Swingline Loans and other Indebtedness otherwise
permitted under Section 9.12(a), (ii) the issuance, extension or amendment of
any Letter of Credit otherwise permitted hereunder, (iii) requesting a
Conversion or Continuation of LIBOR Loans in accordance with Sections 2.8 and
2.9, as applicable, (iv) dispositions of property or other Investments, in each
case, pursuant to an arm’s-length third party transactions in the ordinary
course of business, (v) Permitted Capital Expenditures, (vi) Permitted
Restricted Payments, and (vii) the granting of any Liens on assets to the extent
securing any Indebtedness permitted under Section 9.12(a).

 



- 84 -

 

 

 

ARTICLE X. Default

 

Section 10.1.         Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)            Default in Payment. The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or any Reimbursement Obligation or (ii) shall fail to pay when due any
interest on any of the Loans or any of the other payment Obligations owing by
the Borrower under this Agreement, any other Loan Document or the Fee Letter or
any other Loan Party shall fail to pay when due any payment Obligation owing by
such other Loan Party under any Loan Document to which it is a party, and, in
the case of a failure described in this clause (ii), such failure shall continue
for a period of 5 Business Days.

 

(b)            Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4.(h) or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)            Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

 

(d)            Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable (after giving effect to any applicable grace or
cure period) the principal of, or interest on, any Indebtedness (other than the
Loans and Reimbursement Obligations) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having a Derivatives
Termination Value) of, in each case individually or in the aggregate with all
other Indebtedness as to which such a failure exists, of an aggregate
outstanding principal amount greater than or equal to (A) $25,000,000 in the
case of Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in
the case of Indebtedness that is Nonrecourse Indebtedness (“Material
Indebtedness”); or

 



- 1 -

 



 

(ii)            (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)          An Event of Default under and as defined in eitherthe Existing
Term Loan Agreement shall occur.

 

(e)            Voluntary Bankruptcy Proceeding. The Borrower, any other Loan
Party or any other Subsidiary (other than (x) an Excluded Subsidiary all
Indebtedness of which is Nonrecourse Indebtedness, (y) a Guarantor that,
together with all other Guarantors then subject to a bankruptcy proceeding or
other proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $25,000,000 of Total Asset
Value, or (z) a Subsidiary (other than an Excluded Subsidiary all the
Indebtedness of which is Nonrecourse Indebtedness) that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $50,000,000 of Total Asset Value) shall:
(i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)             Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness of which is
Nonrecourse Indebtedness, (y) a Guarantor that, together with all other
Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party(including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

 



- 2 -

 

 

(g)            Revocation of Loan Documents. Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)            Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) is not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such judgments or
orders entered against (1) the Borrower or any Guarantor $25,000,000, or (2) any
other Subsidiaries, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)             Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, (1) for the Borrower or
any Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

(j)             ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

(k)            Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)             Change of Control.

 

(i)            any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 25% of the total voting power of
the then outstanding voting stock of the Borrower; or

 



- 3 -

 

 

(ii)           during any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)          RMR shall cease for any reason to act as the sole business
manager and property manager for the Borrower.

 

Section 10.2.         Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)            Acceleration; Termination of Facilities.

 

(i)            Automatic. Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.

 

(b)            Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 



- 4 -

 

 

(c)            Applicable Law. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)            Appointment of Receiver. To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)            Specified Derivatives Contract Remedies. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.         Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.         Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 



- 5 -

 

 

 

Section 10.5.        Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

 

(a)            amounts due to the Administrative Agent, the Issuing Banks and
the Lenders in respect of expenses due under Section 12.2. until paid in full,
and then Fees and other amounts due to the Administrative Agent and the Lenders
pursuant to Sections 11.6. and 12.10.;

 

(b)            payments of interest on Swingline Loans, ratably among the
Swingline Lenders in proportion to the respective amounts described in this
clause (b) payable to them;

 

(c)            payments of interest on all other Loans and Reimbursement
Obligations to be applied for the ratable benefit of the Lenders and the Issuing
Banks;

 

(d)            payments of principal of Swingline Loans, ratably among the
Swingline Lenders in proportion to the respective amounts described in this
clause (d) payable to them;

 

(e)            payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders and the Issuing Banks, in such order and priority
as the Lenders and the Issuing Banks may determine in their sole discretion;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;

 

(f)             amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;

 

(gf)           payments of all other Obligations and other amounts due under any
of the Loan Documents, to be applied for the ratable benefit of the Lenders and
the Issuing Banks; and

 

(hg)          any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.6.         Letter of Credit Collateral Account.

 

(a)            As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.

 

(b)            Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion.
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account. The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

- 6 -

 



 

 

(c)            If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing or the payee with respect to such presentment.

 

(d)            If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

 

(e)            So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the third sentence of Section 2.2.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 



- 7 -

 

 

Section 10.7.        Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8.        Rights Cumulative.

 

(a)           The rights and remedies of the Administrative Agent, the Issuing
Banks, the Lenders and the Specified Derivatives Providers under this Agreement,
each of the other Loan Documents, the Fee Letter and Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by the Administrative Agent, any of the Issuing Banks, any of the
Lenders or any of the Specified Derivatives Providers in exercising any right
shall operate as a waiver of it, nor shall any single or partial exercise of any
power or right preclude its other or further exercise or the exercise of any
other power or right.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or as a Swingline Lender, as
the case may be) hereunder or under the other Loan Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 12.4. (subject to the
terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

 



- 8 -

 

 

ARTICLE XI. The Administrative Agent

 

Section 11.1.        Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.        Wells Fargo as Lender.

 

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Banks or the other Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Issuing Banks or the other
Lenders. The Issuing Banks and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

 



- 9 -

 

 

Section 11.3.        Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the requested determination, consent, approval or disapproval within fifteen
(15) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively provided such
requested determination, consent, approval or disapproval; provided, however,
that this sentence shall not apply to amendments, waivers or consents that
require the written consent of each Lender directly and adversely affected
thereby pursuant to Section 12.7.(c).

 

 

Section 11.4.        Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party under any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.        Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
any Issuing Bank or any other Person, or shall be responsible to any Lender, any
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Banks and the Specified Derivatives Providers in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 



- 10 -

 

 

Section 11.6.         Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.        Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders and the Issuing Banks also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders and the Issuing Banks acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Bank.

 



- 11 -

 

 

Section 11.8.        Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders and the Issuing Banks that no Lender has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent has been appointed as provided for above in this Section;
provided, further that such Lenders and such Issuing Banks so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender or such Issuing Bank were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Any
resignation by, or removal of, an Administrative Agent shall also constitute the
resignation or removal, as applicable, as an Issuing Bank and as a Swingline
Lender by the Lender then acting as Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and a Swingline Lender hereunder and under the
other Loan Documents and (ii) any successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as an Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 11.9.        Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agent and the Documentation Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 



- 12 -

 

 

ARTICLE XII. Miscellaneous

 

Section 12.1.        Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Senior Housing PropertiesDiversified Healthcare Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-1634

Attention: Chief Financial Officer

Telecopy Number: (617) 219-8349

Telephone Number: (617) 796-8350

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attn: Karen SkuttDouglas Frazer

Telecopier: (312704) 782-0969410-0329

Telephone: (312704) 269715-48095747

 

and

 

Wells Fargo Bank, National Association

550 South Tryon Street

Charlotte, North Carolina 28202

Attn:  Kristen Ray

Telecopier:          704-410-0329

Telephone:          704-410-1772

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Anthony Gangelhoff

Telecopier: (877) 410-5023

Telephone: (612) 316-0109

 

If to Wells Fargo Bank, as an Issuing Bank:

 

Wells Fargo Bank, National Association

550 South Tryon Street

Charlotte, North Carolina 28202

Attn:  Kristen Ray

Telecopier:          704-410-0329

Telephone:          704-410-1772

 



- 13 -

 

 

If to Royal Bank of Canada, as an Issuing Bank:

 

Royal Bank of Canada

30 Hudson Street

28th Floor

Jersey City, NJ 07302-4699

Attention: Credit Administration

Fax: 212-428-3015

Tel: 212-428-6298

 

If to Citibank, N.A., as an Issuing Bank:

 

Wei Ke

388 Greenwich Street, 19th Fl.

New York, NY 10013

Phone: (212) 816-7306

Fax: (646) 291-5499

Wei.Ke@citi.com

 

with a copy to:

 

Miguel A. Saez

500 Warren Corporate Center Drive – C-116A

Warren, NJ 07059

Phone: (212) 816-7312

Fax: (347) 321-4597

Miguel.A.Saez@Citi.com

 

If to PNC Bank, National Association, as an Issuing Bank:

 

PNC Bank, National Association

500 First Avenue

Pittsburgh, PA 15219

loccentralizedunit@pnc.com

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and the Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 



- 14 -

 

 

Section 12.2.        Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.        [Intentionally Omitted].

 

Section 12.4.        Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 



- 15 -

 

 

Section 12.5.         Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THEANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THEEACH ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT, THEANY ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THEANY ISSUING BANK OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THEANY ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT,
THEANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, THEANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.

 



- 16 -

 

 

(c)            THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.6.        Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may not assign or otherwise transfer any of
its rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following
subsection (d) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

 (A)            in the case of an assignment of the entire remaining amount of
an assigning Lender’s Commitment and the Loans at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

 (B)            in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

 



- 17 -

 

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

  (A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

 

  (B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender; and

 

  (C)            the consent of the Swingline Lenders and the Issuing Banks
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of a Commitment.

 

(iv)           Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)            No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 



- 18 -

 

 

(vii)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable amount of the Loan previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, each Issuing Bank, each Swingline Lender and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.10.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.11. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated rates) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



- 19 -

 

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower, any Swingline Lender, any Issuing Bank, any
other Lender or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or a Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (w) increases such Lender’s Commitment
or reduces the principal of any such Lender’s Loan, in each case, in which such
Participant has a participation, (x) extends the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduces the
rate at which interest is payable thereon or (z) releases any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)            [Intentionally Omitted.]

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



- 20 -

 

 

(g)            No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(h)            USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender or any Issuing Bank that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or such Issuing Bank shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

Section 12.7.        Amendments and Waivers.

 

(a)            Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

(b)            [Intentionally Omitted.]

 

(c)            Consent of Lenders Directly Affected. In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

(i)             increase the Commitments of such Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.6. and
any increases contemplated under Section 2.15.) or subject such Lenders to any
additional obligations;

 

(ii)            reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

 

(iii)           reduce the amount of any Fees payable to such Lenders hereunder;

 

(iv)           modify the definition of “Termination Date” (except in accordance
with Section 2.12.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date (except as permitted under Section 2.2.(b)) or, with respect to
any Letter of Credit having an expiration date beyond the Termination Date as
permitted by Section 2.2.(b), extend the expiration date of such Letter of
Credit;

 



- 21 -

 

 

 

(v)          modify the definition of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;

 

(vi)         amend this Section or amend any of the other definitions of the
terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

(vii)        modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii)       release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.13.(b);

 

(ix)          waive a Default or Event of Default under Section 10.1.(a); or

 

(x)           amend, or waive the Borrower’s compliance with, Section 2.14.

 

(d)          Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.3. or the obligations of a Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of such Swingline Lender. Any
amendment, waiver or consent relating to Section 2.2. or the obligations of an
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of such Issuing Bank. Any amendment, waiver or consent with respect to
any Loan Document that (i) diminishes the rights of a Specified Derivatives
Provider in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment or Loans of a
Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 



- 22 -

 

 

Section 12.8.       Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.9.       Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document (or any Specified Derivatives Contract) or any action or proceeding
relating to any Loan Document (or any such Specified Derivatives Contract) or
the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan Documents; (k) for purposes of establishing a “due
diligence” defense; and (l) with the consent of the Borrower. Notwithstanding
the foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent, such Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. No
Indemnified Party (as defined in Section 12.10.) shall be liable to the Borrower
or any other Loan Party for any damages arising from the use by others of
Information or other materials obtained by electronic transmission, except to
the extent resulting from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 



- 23 -

 

 

Section 12.10.     Indemnification.

 

(a)          The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Banks, the Lenders, all of the
Affiliates of each of the Administrative Agent, any of the Issuing Banks or any
of the Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.10. or 4.1. or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, any
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Banks and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Banks and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Banks
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Banks or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment; (ix) any
civil penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, any Issuing Bank or any Lender as a result
of conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws.

 



- 24 -

 

 

(b)          The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

 

(c)          This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)          All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)          An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 



- 25 -

 

 

(g)          The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.11.     Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.2.(b) and in respect of
which the Borrower has satisfied the requirements of such Section), (c) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
the Issuing Banks are no longer obligated under this Agreement to issue Letters
of Credit and (d) all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full;
provided, however, if on the Termination Date or any other date the Commitments
are terminated or reduced to zero (whether voluntarily, by reason of the
occurrence of an Event of Default or otherwise) any Letters of Credit remain
outstanding, then the provisions of this Agreement applicable to Letters of
Credit, including without limitation, the terms of Section 2.13 and the
Borrower’s reimbursement obligations under Section 2.2.(d), shall remain in
effect until all such Letters of Credit have expired, have been cancelled or
have otherwise terminated. The indemnities to which the Administrative Agent,
the Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.10. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Sections 12.5. and 12.13, shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.12.     Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.13.     GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.14.     Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 



- 26 -

 

 

Section 12.15.     Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.     Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.17.     Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.18.     Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

Section 12.19.     Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 



- 27 -

 

 

Section 12.20.     Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.21.     LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
SEPTEMBER 20, 1999, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.

 

Section 12.22.     Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEApowers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)          the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent entityundertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 



- 28 -

 

 

Section 12.23.     Effect on Existing Credit Agreement.

 

(a)          Existing Credit Agreement. Upon satisfaction of the conditions
precedent set forth in Article V., this Agreement shall exclusively control and
govern the mutual rights and obligations of the parties hereto with respect to
the Existing Credit Agreement, and the Existing Credit Agreement shall be
superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

(b)          NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT PURSUANT TO THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT).

 

Section 12.24.     Acknowledgement Regarding Any Supported QFCs.

 

(a)          To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Derivatives Contracts or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and, each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the FDIC under the Federal Deposit Insurance Act and
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(b)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(c)          As used in this Section 12.24, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



- 29 -

 

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signatures on Following Pages]

 



- 30 -

 

